EXHIBIT 10.38

ASSET PURCHASE AGREEMENT

between

ANDREW CORPORATION,

as the Buyer,

and

EMS TECHNOLOGIES, INC.,

as the Seller,

 

Dated as of October 31, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

    

DEFINITIONS

   1

    Section 1.1

    

Certain Defined Terms

   1

    Section 1.2

    

Table of Definitions

   7

    Section 1.3

    

Construction

   8

ARTICLE II

    

PURCHASE AND SALE

   9

    Section 2.1

    

Purchase and Sale of Assets

   9

    Section 2.2

    

Excluded Assets

   10

    Section 2.3

    

Assumed Liabilities

   11

    Section 2.4

    

Excluded Liabilities

   12

    Section 2.5

    

Consideration

   13

    Section 2.6

    

Closing

   13

    Section 2.7

    

Transactions to be Effected at the Closing

   13

    Section 2.8

    

Risk of Loss

   14

    Section 2.9

    

Post-Closing Adjustment of Purchase Price

   14

    Section 2.10

    

Allocation

   16

ARTICLE III

    

REPRESENTATIONS AND WARRANTIES OF THE SELLER

   17

    Section 3.1

    

Organization and Qualification

   17

    Section 3.2

    

Authority

   17

    Section 3.3

    

No Conflict; Required Filings and Consents

   17

    Section 3.4

    

Transferred Assets

   18

    Section 3.5

    

Financial Statements; No Undisclosed Liabilities

   19

    Section 3.6

    

Absence of Certain Changes or Events

   20

    Section 3.7

    

Compliance with Law; Permits

   20

    Section 3.8

    

Litigation

   21

    Section 3.9

    

Employee Plans

   21

    Section 3.10

    

Labor and Employment Matters

   21

    Section 3.11

    

Insurance

   22

    Section 3.12

    

Real Property

   22

    Section 3.13

    

Intellectual Property

   22

    Section 3.14

    

Taxes

   24

    Section 3.15

    

Environmental Matters

   26

    Section 3.16

    

Material Contracts

   26

    Section 3.17

    

Receivables

   28

    Section 3.18

    

Customers and Suppliers; Product Retrievals

   28

    Section 3.19

    

Inventory

   29

    Section 3.20

    

Tangible Personal Property

   29

    Section 3.21

    

Brokers

   29

    Section 3.22

    

EMS Brazil

   29

    Section 3.23

    

WARN Act

   30

 

i



--------------------------------------------------------------------------------

ARTICLE IV

    

REPRESENTATIONS AND WARRANTIES OF THE BUYER

   30

    Section 4.1

    

Organization and Qualification

   30

    Section 4.2

    

Authority

   30

    Section 4.3

    

No Conflict; Required Filings and Consents

   31

    Section 4.4

    

Financing

   31

    Section 4.5

    

Brokers

   32

    Section 4.6

    

Litigation

   32

ARTICLE V

    

COVENANTS

   32

    Section 5.1

    

Conduct of Business Prior to the Closing

   32

    Section 5.2

    

Covenants Regarding Information

   33

    Section 5.3

    

Update of Disclosure Schedules; Knowledge of Breach

   34

    Section 5.4

    

Notification of Certain Matters

   35

    Section 5.5

    

Intercompany Arrangements

   35

    Section 5.6

    

Employee Benefits

   35

    Section 5.7

    

Confidentiality

   38

    Section 5.8

    

Consents; Further Assurances

   38

    Section 5.9

    

Corporate Name

   40

    Section 5.10

    

Refunds and Remittances

   40

    Section 5.11

    

No Solicitation

   40

    Section 5.12

    

Agreement Not to Compete

   41

    Section 5.13

    

Bulk Transfer Laws

   41

    Section 5.14

    

Public Announcements

   41

    Section 5.15

    

SelectaCell Payments

   42

    Section 5.16

    

Authority to Collect Receivables

   42

    Section 5.17

    

Product Warranties

   42

    Section 5.18

    

Product Authorizations

   43

ARTICLE VI

    

TAX MATTERS

   43

    Section 6.1

    

Liability for Taxes

   43

    Section 6.2

    

Assistance and Cooperation

   44

    Section 6.3

    

Section 338(g) Election

   45

ARTICLE VII

    

CONDITIONS TO CLOSING

   45

    Section 7.1

    

General Conditions

   45

    Section 7.2

    

Conditions to Obligations of the Seller

   45

    Section 7.3

    

Conditions to Obligations of the Buyer

   46

ARTICLE VIII

    

INDEMNIFICATION

   46

    Section 8.1

    

Survival of Representations, Warranties and Covenants

   46

    Section 8.2

    

Indemnification by the Seller

   47

    Section 8.3

    

Indemnification by the Buyer

   47

    Section 8.4

    

Procedures

   48

 

ii



--------------------------------------------------------------------------------

    Section 8.5

    

Limits on Indemnification

   49

    Section 8.6

    

Exclusivity

   50

    Section 8.7

    

Disclaimer of Implied Warranties

   51

    Section 8.8

    

Adjustment to Purchase Price

   51

ARTICLE IX

    

TERMINATION

   51

    Section 9.1

    

Termination

   51

    Section 9.2

    

Effect of Termination

   52

ARTICLE X

    

GENERAL PROVISIONS

   52

    Section 10.1

    

Fees and Expenses

   52

    Section 10.2

    

Amendment and Modification

   52

    Section 10.3

    

Waiver

   52

    Section 10.4

    

Notices

   53

    Section 10.5

    

Entire Agreement

   53

    Section 10.6

    

No Third-Party Beneficiaries

   54

    Section 10.7

    

Governing Law

   54

    Section 10.8

    

Dispute Resolution

   54

    Section 10.9

    

Disclosure Generally

   54

    Section 10.10

    

Personal Liability

   54

    Section 10.11

    

Assignment; Successors

   55

    Section 10.12

    

Enforcement

   55

    Section 10.13

    

No Presumption Against Drafting Party

   55

    Section 10.14

    

Severability

   55

    Section 10.15

    

Waiver of Jury Trial

   55

    Section 10.16

    

Counterparts

   55

    Section 10.17

    

Facsimile Signature

   56

    Section 10.18

    

Time of Essence

   56

    Section 10.19

    

Exchange Rate

   56

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT, dated as of October 31, 2006 (this “Agreement”),
is between ANDREW CORPORATION, a Delaware corporation (the “Buyer”), and EMS
TECHNOLOGIES, INC., a Georgia corporation (the “Seller”). Each of the Buyer and
the Seller is referred to individually in this Agreement as a “Party” and
collectively as the “Parties.”

RECITALS

A. The Seller, through its EMS Wireless division (including its Subsidiary EMS
Brazil), is engaged in the business of designing, manufacturing and marketing a
line of radio frequency products and services, including base-station antennas,
repeaters and accessories and related maintenance and services used by service
providers in cellular and PCS telecommunications networks, primarily in the
United States and Brazil (the “Business”).

B. The Seller wishes to sell to the Buyer, and the Buyer wishes to purchase from
the Seller, the Business, and in connection therewith the Buyer is willing to
assume certain specified liabilities and obligations of the Seller relating
thereto, all upon the terms and subject to the conditions set forth in this
Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and agreements contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, action, suit, arbitration or proceeding by or before
any Governmental Authority.

“Affiliate”, with respect to any specified Person, means any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Ancillary Agreements” means the Bill of Sale, the Intellectual Property
Assignments, the Assumption Agreement and the Transition Services Agreement.

“Assumption Agreement” means an instrument of assignment and assumption, in
substantially the form set forth in Exhibit A, pursuant to which the Buyer shall
assume all of the liabilities of the Seller as of the Closing Date that are
included in the Assumed Liabilities.

 

1



--------------------------------------------------------------------------------

“Bill of Sale” means a bill of sale, in substantially the form set forth in
Exhibit B, transferring to the Buyer all of the tangible personal property owned
or held by the Seller as of the Closing Date that is included in the Transferred
Assets.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the city of
Atlanta, Georgia or the city of Chicago, Illinois.

“Business Employees” means all individuals set forth on Annex 1.

“Buyer Material Adverse Effect” means any event, change, circumstance, effect or
state of facts that is materially adverse to the ability of the Buyer to perform
its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.

“Control”, including the terms “Controlled by” and “under common Control with”,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.

“Employee Plans” means all “employee benefit plans” within the meaning of
Section 3(3) of ERISA, all formal written plans and all other compensation and
benefit plans, contracts, policies, programs and arrangements of the Seller
(other than routine administrative procedures) in connection with the Business
in effect as of the date of this Agreement, including all pension, profit
sharing, savings and thrift, bonus, stock bonus, stock option or other cash or
equity-based incentive or deferred compensation, severance pay and medical and
life insurance plans in which any of the Business Employees or their dependents
participate.

“EMS Brazil” means EMS Wireless do Brasil Ltda., enrolled with the National
Legal Entities Registry (CNPJ) in Brazil under No. 03.945.567/0001-29.

“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, security
interest or other restriction of any kind.

“Environmental Laws” means any Laws of any Governmental Authority or applicable
jurisdiction relating to protection and clean up of the air, the land, the water
and the environment and activities or conditions related thereto including those
relating to the generation, handling, disposal, transportation, or release of or
exposure to Hazardous Material.

“Environmental Permits” means all Permits under any Environmental Law reasonably
required in the operation or conduct of the Business as currently conducted.

“Final Working Capital” means the current assets of the Business less the
current liabilities of the Business (in each case including EMS Brazil on a
consolidated basis, including cash and cash equivalents of EMS Brazil) as of
11:59 p.m. Atlanta, Georgia time on the day

 

2



--------------------------------------------------------------------------------

immediately prior to the Closing Date, prepared in accordance with the
guidelines on Exhibit C, and as reflected on the Working Capital Schedule.

“First Commercial Sale” means, with respect to the SelectaCell Products, the
date any such product is first sold by the Buyer or an Affiliate of the Buyer to
a non-affiliated third party.

“GAAP” means United States generally accepted accounting principles as in effect
on the date of this Agreement.

“Governmental Authority” means any United States or non-United States national,
federal, state or local governmental, regulatory or administrative authority,
agency or commission or any judicial or arbitral body.

“Hazardous Material” means any pollutant, contaminant, waste, hazardous
substance, hazardous waste, toxic substance, petroleum or petroleum-based
substance or waste, asbestos or asbestos-containing materials, polychlorinated
biphenyls, or any other material or substance which is defined in, regulated
under or for which liability or standards of care are imposed by any
Environmental Law.

“Intellectual Property” means all intellectual property rights arising under the
Laws of the United States or any other jurisdiction with respect to the
following: (a) trade names, trademarks and service marks (registered and
unregistered), domain names, trade dress and similar rights and applications to
register any of the foregoing (collectively, “Marks”); (b) patents and patent
applications and rights in respect of utility models or industrial designs
(collectively, “Patents”); (c) copyrights and registrations and applications
therefor (collectively, “Copyrights”); (d) know-how, ideas, inventions,
invention records or disclosures, discoveries, methods, processes, technical
data, specifications, research and development information, technology,
Software, data bases, test information and other proprietary or confidential
information, including marketing strategies and customer lists that are the
subject of reasonable efforts under the circumstances to maintain the
confidentiality thereof and derive economic value from not being generally known
(collectively, “Trade Secrets”).

“Intellectual Property Assignments” means instruments of assignment in
substantially the form of Exhibit D, transferring to the Buyer all of the Owned
Business Registered IP.

“Known,” with respect to the Seller or the Buyer, means the actual or
constructive knowledge of the persons listed under the appropriate caption in
Schedule 1.1(a) of the Disclosure Schedules, including the knowledge such
persons would have following reasonable inquiry, as of the date the applicable
representation or warranty is made or deemed made hereunder (or, with respect to
a certificate delivered pursuant to this Agreement, as of the date of delivery
of such certificate).

“Law” means any statute, law (including common law), ordinance, regulation,
rule, code, injunction, judgment, decree or order of any Governmental Authority.

“LXE” means LXE Inc., a Georgia corporation.

 

3



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, change, circumstance, effect or state
of facts that is materially adverse to (a) the business, assets, condition
(financial or otherwise) or results of operations of the Business or (b) the
ability of the Seller timely to perform its obligations under the Transaction
Documents or timely to consummate the transactions contemplated thereby;
provided, however, that “Material Adverse Effect” shall not include the effect
of any event, change, circumstance, effect, or state of facts arising out of or
attributable to any of the following, either alone or in combination: (i) the
base-station antenna and repeater business generally, (ii) general economic or
political conditions in the United States or Brazil, (iii) the public
announcement of this Agreement or of the consummation of the transactions
contemplated by this Agreement or (iv) acts of war (whether or not declared),
sabotage or terrorism, military actions or the escalation thereof or other force
majeure events occurring after the date of this Agreement, in each case,
occurring after the date hereof and, in the case of clauses (i), (ii) and (iv),
that does not materially and adversely affect the Business in a manner that is
substantially different from the impact to the other businesses in the industry.

“Net Sales” means the sum of (a) the net sales recognized with respect to the
SelectaCell Products, by the Buyer or any Affiliate of the Buyer (or any
successor to the ownership of the SelectaCell Products), to any non-Affiliate
third party, for all the units of such SelectaCell Products so sold, and (b) any
net licensing revenues recognized by the Buyer or any Affiliate of the Buyer (or
any successor to the ownership of the technology associated with the SelectaCell
Products) relating to the license of the Intellectual Property included within
the SelectaCell Products in connection with the sale of SelectaCell Products or
any OEM program relating to the SelectaCell Products, in each case, in
accordance with United States generally accepted accounting principles, applied
on a basis consistent with the Buyer’s past practice, as in effect at the time
such net sales or net revenues are recognized; provided, however, that Net Sales
shall not be affected by payments by the Buyer to the Seller pursuant to
Section 5.15.

“Permitted Encumbrance” means, with respect to any Transferred Asset,
(a) statutory liens for current Taxes not yet due or the validity or amount of
which is being contested in good faith by appropriate proceedings,
(b) mechanics’, carriers’, workers’, repairers’ and other similar liens arising
or incurred in the ordinary course of business relating to obligations as to
which there is no default on the part of the Seller for a period greater than 60
days, or the validity or amount of which is being contested in good faith by
appropriate proceedings, or pledges, deposits or other liens securing the
performance of bids, trade contracts, leases or statutory obligations (including
workers’ compensation, unemployment insurance or other social security
legislation), (c) zoning, entitlement, conservation restriction and other
similar land use and environmental regulations by Governmental Authorities and
(d) all exceptions, restrictions, easements, imperfections of title, charges,
rights of way and other Encumbrances that do not, individually or in the
aggregate, materially interfere with the present use of such Transferred Asset
in the Business as presently conducted.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Products” means any and all products manufactured, marketed, distributed or
sold by the Business prior to the Closing Date.

“Product Warranty Costs” means all costs and expenses reasonably incurred by the
Buyer or any of its Affiliates from and after the Closing Date, including
manufacturing overhead but excluding general and administrative overhead, to the
extent arising out of or resulting from any warranty obligations existing with
respect to the Products on the Closing Date, including any such reasonable costs
and expenses relating to refunds, repairs, exchanges, adjustments or returns
made by customers of the Business with respect to such Products pursuant to
rights under such warranty obligations.

“Purchase Price” means $50,500,000.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Hazardous
Material into the indoor or outdoor environment or into or out of any property,
including the movement of Hazardous Material through or into the air, soil,
surface water, groundwater or other environmental media.

“Restricted Activities” means any of the development, manufacture, distribution
or sale of tower-mounted and other fixed terrestrial base station antennas and
fixed terrestrial indoor and outdoor signal repeaters intended for use as part
of, or in connection with the use of, any terrestrial cellular or PCS wireless
telecommunications network, in each case, anywhere in North America, Central
America or South America; provided, however, that, notwithstanding the
foregoing, the Seller shall not be prohibited from developing, manufacturing,
distributing or selling any product for end use by any government in military
and defense applications.

“SelectaCell Patents” means those Patents included within the Transferred Assets
identified in Exhibit E.

“SelectaCell Products” means the product of the Business known as the
SelectaCell 1900 MHz indoor repeater and any other indoor repeater product that
is (a) covered by one or more claims of the SelectaCell Patents and (b) derived
from and has substantially the same functional specifications as the SelectaCell
1900 MHz indoor repeater.

“Seller’s Product Warranty Share” means seventy-five percent (75%) of all
Product Warranty Costs incurred by the Buyer or any of its Affiliates with
respect to any individual product model (as determined by SKU number) or
component, or any particular design or manufacturing defect common to multiple
product models or components (a “Significant Warranty Event”), during the
two-year period immediately following the Closing Date; provided, however, that
(a) the Seller shall not have any responsibility or liability for such Product
Warranty Costs with respect to any Significant Warranty Event until the
aggregate Product Warranty Costs with respect to such Significant Warrant Event
exceed $300,000, in which case Seller’s Product Warranty Share shall be
calculated from the first dollar of the Product Warranty Costs associated with
such Significant Warranty Event, and (b) in no event shall the aggregate amount
of Seller’s Product Warranty Share for all Significant Warranty Events exceed
$1,200,000.

 

5



--------------------------------------------------------------------------------

“Software” means computer software programs and related documentation and
materials, whether in source code, object code or human readable form; provided,
however, that Software does not include software that is available generally
through retail stores, distribution networks or is otherwise subject to
“shrink-wrap” license or “click-through” agreements, including any software
pre-installed in the ordinary course of business as a standard part of hardware,
equipment or fixtures purchased by the Seller or EMS Brazil and used in the
Business.

“Subsidiary” of any Person means any other Person of which an amount of the
outstanding voting securities or other voting equity interests sufficient to
elect at least a majority of its Board of Directors or other governing body (or,
if there are no such voting interests, 50% or more of the equity interests) is
owned, directly or indirectly, by such first Person.

“Target Working Capital Amount” means $16,657,014, which reflects the current
assets and the current liabilities of the Business (in each case including EMS
Brazil on a consolidated basis, but excluding cash and cash equivalents of EMS
Brazil) as of 11:59 p.m. Atlanta, Georgia time on September 30, 2006, prepared
in accordance with the guidelines on Exhibit C.

“Tax” (and, with correlative meaning, “Taxes”) means (a) any federal, state,
local or foreign income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, withholding, alternative or add-on minimum, ad
valorem, value added, transfer or excise tax, or any other tax, custom, duty,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or penalty, imposed by any Governmental Authority;
and (b) any liability of the Seller or EMS Brazil for the payment of amounts
described in clause (a) as a result of being a member of an affiliated,
consolidated, combined or unitary group or as a result of any obligation of
under any Tax sharing agreement or Tax indemnity agreement.

“Tax Return” means any return, declaration, report, statement, information
statement and other document required to be filed with respect to Taxes.

“Transaction Documents” means this Agreement, the Ancillary Agreements and the
documents delivered in connection herewith and therewith.

“Transition Services Agreement” means the agreement, in substantially the form
set forth in Exhibit F, pursuant to which the Seller will provide certain
services to the Buyer for the period of time set forth in such agreement.

“Working Capital Schedule” means a statement of the current assets and the
current liabilities of the Business (in each case including EMS Brazil on a
consolidated basis) as of 11:59 p.m. Atlanta, Georgia time on the day
immediately prior to the Closing Date, prepared in accordance with the
guidelines on Exhibit C.

 

6



--------------------------------------------------------------------------------

Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

 

Definition

   Location

Adjusted Purchase Price

   2.9(d)

Agreed Rate

   2.9(e)

Agreement

   Preamble

Allocation Schedule

   2.10

Amendment to the Articles of Association

   2.7(a)(iii)

Assumed Liabilities

   2.3

Balance Sheet

   3.5(a)

Business

   Recitals

Business Intellectual Property

   2.1(c)

Business Permits

   2.1(g)

Buyer

   Preamble

Buyer Indemnified Parties

   8.2

Buyer Savings Plan

   5.6(d)

Buyer Welfare Benefit Plans

   5.6(e)(i)

Certidão Negativa perante o INSS

   2.7(a)(iv)

Certificado de Regularidade perante o FGTS

   2.7(A)(v)

Certidão Conjunta de Débitos Relativos a Tributos Federais e à Dívida Ativa da
União

   2.7(a)(vi)

Certidão Negative de Débitos da Receita Estadual

   27(A)(vii)

Closing

   2.6

Closing Date

   2.6

Closing Date Amount

   2.7(b)

COBRA Coverage

   5.6(e)(i)

Confidentiality Agreement

   5.7

Contracts

   2.1(a)

Disclosure Schedules

   Article III

EMS Brazil Balance Sheet

   3.5(b)

EMS Brazil Contracts

   3.16(a)

EMS Brazil Financial Statements

   3.5(b)

EMS Brazil Receivables

   3.17

EMS Brazil Unaudited Balance Sheet

   3.5(b)

EMS Permits

   3.7(c)

Excluded Assets

   2.2

Excluded Liabilities

   2.4

Financial Statements

   3.5(a)

Fundamental Representations

   8.1

HSR Act

   3.36b)

Indemnified Party

   8.4(a)

Indemnifying Party

   8.4(a)

Independent Accounting Firm

   2.9(c)

Inventory

   2.1(f)

Landlord Estoppels

   5.8(e)

Leased Real Property

   3.12

Losses

   8.2

Material Contracts

   3.16(a)

Names

   5.9

Notice of Disagreement

   2.9(b)

 

7



--------------------------------------------------------------------------------

Owned Business Patents

   3.13(a)

Owned Business Registered Copyrights

   3.13(a)

Owned Business Registered IP

   3.13(a)

Owned Business Registered Marks

   3.13(a)

Party

   Preamble

Permits

   3.7(b)

Pre-Closing Tax Period

   6.1(b)

Post-Closing Tax Period

   6.1(b)

Product Authorizations

   3.3(b)

Product Warranties Notice of Disagreement

   5.17(a)

Product Warranty Costs Schedule

   5.17(a)

Quotas

   2.1(j)

Real Property

   2.1(b)

Receivables

   2.1(d)

Representatives

   5.2(a)

Required Consents

   5.8(a)

Royalty Payment

   5.15(a)

Royalty Period

   5.15(a)

Seller

   Preamble

Seller Indemnified Parties

   8.3

Tangible Personal Property

   2.1(e)

Target Amount

   5.15(a)

Target SelectaCell Payment

   5.15(a)

Termination Date

   9.1(d)

Third Party Claim

   8.4(a)

Transfer Taxes

   6.1(a)

Transferred Assets

   2.1

Transferred Employees

   5.6(a)

WARN Act

   3.23

Section 1.3 Construction.

(a) Unless the context of this Agreement otherwise clearly requires,
(i) references to the plural include the singular, and references to the
singular include the plural, (ii) references to one gender include the other
gender, (iii) the words “include,” “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation”, (iv) the terms “hereof”, “herein”, “hereunder”, “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement, (v) the terms “day” and “days”
mean and refer to calendar day(s), and (vi) the terms “year” and “years” mean
and refer to calendar year(s).

(b) Unless otherwise set forth in this Agreement, references in this Agreement
to any document, instrument or agreement (including this Agreement) (i) includes
and incorporates all exhibits, schedules and other attachments thereto,
(ii) includes all documents, instruments or agreements issued or executed in
replacement thereof and (iii) means such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified or supplemented from
time to time in accordance with its terms and in effect at any

 

8



--------------------------------------------------------------------------------

given time. All Article, Section, Exhibit and Schedule references herein are to
Articles, Sections, Exhibits and Schedules of this Agreement, unless otherwise
specified.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Purchase and Sale of Assets. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller shall sell, assign,
transfer, convey and deliver to the Buyer all of the Seller’s right, title and
interest as of the Closing Date in, to and under the Transferred Assets, and the
Buyer shall purchase, acquire, accept and pay for the Transferred Assets and
assume the Assumed Liabilities. “Transferred Assets” shall mean all of the
Seller’s right, title and interest in, to and under all of the business, the
assets, properties, rights and goodwill (wherever located), real or personal,
whether tangible or intangible, that are owned by or leased or licensed to the
Seller and used, held for use or intended to be used primarily in the Business
(other than the Excluded Assets), as of the Closing Date, including the assets,
properties and rights referred to below:

(a) all contracts and agreements, oral or written, to which the Seller is a
party or by which the Seller is bound that are used, held for use or intended to
be used primarily in the Business, or that arise primarily out of the operation
or conduct of the Business or to which the Transferred Assets are subject
including all contracts and agreements listed in Schedule 3.16 of the Disclosure
Schedules (collectively, the “Contracts”);

(b) all real property, leaseholds and other interests in real property leased by
the Seller and used, held for use or intended to be used primarily in the
Business, together with the Seller’s right, title and interest in, to and under
all structures, facilities or improvements located thereon, all fixtures,
systems, equipment and other items of personal property attached or appurtenant
thereto and all easements, licenses, rights and appurtenances relating to the
foregoing (the “Real Property”);

(c) all Intellectual Property owned by or licensed to the Seller and used, held
for use or intended to be used primarily in the Business (including any
confidentiality agreements to protect the Seller’s interest therein) (the
“Business Intellectual Property”);

(d) all accounts receivable, notes receivable and other receivables due to the
Seller in connection with the Business (the “Receivables”), together with any
unpaid interest or fees accrued thereon or other amounts due with respect
thereto;

(e) all machinery, equipment, furniture, furnishings, parts, spare parts,
vehicles and other tangible personal property or interests therein owned or
leased by the Seller and used, held for use or intended to be used primarily in
the Business (the “Tangible Personal Property”);

(f) all raw materials, work-in-progress, finished goods, supplies, packaging
materials and other inventories (including in transit, on consignment or in the
possession of any third party) owned by the Seller (including any of the
foregoing in possession of third parties) and used, held for use or intended to
be used primarily in the Business (the “Inventory”);

 

9



--------------------------------------------------------------------------------

(g) all Permits of the Seller used, held for use or intended to be used
primarily in the Business (the “Business Permits”);

(h) all files, invoices, customers’ and suppliers’ lists, other distribution
lists, billing records, sales and promotional literature, manuals and customer
and supplier correspondence of the Seller relating primarily to the Business;

(i) all credits, prepaid expenses, deferred charges (other than deferred Taxes),
advance payments, prepaid items and security deposits that are used, held for
use or intended to be used primarily in, or arising primarily out of or relating
primarily to, the Business;

(j) 1,936,560 quotas in EMS Brazil (including the quota currently held by LXE)
representing 100% of its capital, free and clear of any Encumbrances (the
“Quotas”);

(k) all rights to causes of action, lawsuits, judgments, claims, credits and
demands of any nature in favor of the Seller to the extent relating to the
Business or the Transferred Assets, including all rights under all guarantees,
warranties, indemnities and similar rights in favor of the Seller;

(l) all goodwill generated by or associated with the Business; and

(m) all rights in and to products sold in the operation or conduct of the
Business.

Section 2.2 Excluded Assets. Notwithstanding anything contained in Section 2.1
to the contrary, the Seller is not selling, and the Buyer is not purchasing, any
of the following assets of the Seller (except to the extent that such assets are
assets directly owned by EMS Brazil), all of which shall be retained by the
Seller (collectively, the “Excluded Assets”):

(a) all of the Seller’s cash and cash equivalents as of 11:59 p.m. Atlanta,
Georgia time on the day immediately prior to the Closing Date;

(b) the Seller’s corporate books and records of internal corporate proceedings,
Tax Returns, taxpayer and other identification numbers;

(c) all rights in the following names and marks and any variation or derivation
thereof: “EMS,” “EMS Technologies” and “EMS Wireless”;

(d) all of the Seller’s bank accounts;

(e) all (i) accounting records (including records relating to Taxes) and
internal reports relating to the business activities of the Seller that are not
Transferred Assets, and (ii) work papers and books and records relating to the
Business that the Seller is required by Law to retain; provided, however, that
the Seller shall provide copies of such accounting records, internal reports,
work papers and books and records to the extent that they would reasonably be
expected to relate primarily to the operation and conduct of the Business
following the Closing;

 

10



--------------------------------------------------------------------------------

(f) any interest in or right to any refund of any Taxes for which the Seller is
liable pursuant to this Agreement, except to the extent such refund is treated
as a current asset in the calculation of Final Working Capital;

(g) any insurance policies and rights, claims or causes of action thereunder;

(h) except as specifically provided in Section 5.6, any assets relating to any
Employee Plan;

(i) all rights, claims and causes of action to the extent relating to any
Excluded Asset or any Excluded Liability;

(j) the assets of the Seller listed in Exhibit G; and

(k) all rights of the Seller under the Transaction Documents.

Section 2.3 Assumed Liabilities. In connection with the purchase and sale of the
Transferred Assets pursuant to this Agreement, as of the Closing, the Buyer
shall assume and pay, discharge, perform or otherwise satisfy the following
liabilities and obligations of the Seller relating to the Business (the “Assumed
Liabilities”):

(a) all liabilities (other than liabilities for Taxes) of the Business reflected
or reserved against in the Balance Sheet;

(b) all liabilities (other than liabilities for Taxes) accruing, arising out of
or relating to the conduct or operation of the Business incurred subsequent to
the date of the Balance Sheet in the ordinary course of business consistent with
past practice that would have been required by GAAP to be reflected or reserved
against in the Balance Sheet had such liabilities existed as of the date of the
Balance Sheet; provided, however, that in no event shall the Assumed Liabilities
include indebtedness for borrowed money or guarantees thereof;

(c) all liabilities accruing, arising out of or relating to the conduct or
operation of the Business by the Buyer or the ownership or use of the
Transferred Assets by the Buyer from and after the Closing Date;

(d) all liabilities for Taxes accrued as current liabilities in the calculation
of Final Working Capital (but only to the extent of the amount so accrued) and
for Taxes allocated to the Buyer pursuant to Article VI;

(e) all liabilities and obligations of the Seller under the Contracts and the
Business Permits to the extent such liabilities and obligations are not required
to be performed prior to the Closing Date; provided, however, that if such
liability or obligation relates to an obligation of the Seller to make a cash
payment under a Contract relating to the period prior to the Closing Date, then
the Buyer shall assume such liability or obligation only to the extent it is
included in the calculation of Final Working Capital;

(f) all rights of return and warranty obligations of the Seller or EMS Brazil
associated with the Products (other than Seller’s Product Warranty Share); and

 

11



--------------------------------------------------------------------------------

(g) all liabilities assumed by the Buyer pursuant to Section 5.6.

Section 2.4 Excluded Liabilities. Notwithstanding any other provision of this
Agreement to the contrary, the Buyer is not assuming and the Seller shall pay,
perform or otherwise satisfy, all liabilities, obligations or commitments other
than the Assumed Liabilities specifically listed in Section 2.3 (the “Excluded
Liabilities”) (in the case of liabilities, obligations or commitments of EMS
Brazil, solely for purposes of Article VIII), including the following:

(a) all liabilities for Taxes of the Seller except those allocated to the Buyer
pursuant to Section 2.3(d);

(b) any liability that is not assumed by the Buyer pursuant to Section 5.6,
including any liability with respect to any retention plans implemented by the
Seller or by EMS Brazil prior to the Closing;

(c) any indebtedness for borrowed money or guarantees thereof of the Seller or
EMS Brazil outstanding as of the Closing Date;

(d) any liability or obligation relating to an Excluded Asset;

(e) any Losses to the extent arising out of or resulting from any actual,
material breach by the Seller or EMS Brazil under any Contract prior to the
Closing (other than any right of return or warranty obligation of the Seller or
EMS Brazil associated with the Products, which shall be assumed by the Buyer to
the extent provided in Section 2.3(f));

(f) any liability, obligation or commitment of the Seller or EMS Brazil, whether
express or implied, liquidated, absolute, accrued, contingent or otherwise, or
known or unknown, arising primarily out of the operation or conduct by the
Seller or EMS Brazil of any business other than the Business;

(g) any Losses to the extent arising out of or resulting from (i) any Action
pending or threatened against the Seller or EMS Brazil as of the Closing Date,
(ii) any actual, material violation by the Seller or EMS Brazil of any
Applicable Law prior to the Closing, or (iii) any action, omission or event
prior to the Closing relating to any of the matters described on Schedule 3.7
(for the avoidance of doubt, any rights of return and warranty obligations
relating to such matters shall be Excluded Liabilities notwithstanding
Section 2.3(f) or any other provision hereof);

(h) any liability of the Seller or EMS Brazil pursuant to any Environmental Law
arising from or relating to any action, event, circumstance or condition
occurring or existing on or prior to the Closing Date;

(i) any liability, obligation or commitment of the Seller or EMS Brazil to any
of their respective Affiliates; and

(j) all liabilities for the Taxes of EMS Brazil (or any predecessor thereof) for
any taxable period ending prior to the Closing Date except those allocated to
the Buyer pursuant to Section 2.3(d).

 

12



--------------------------------------------------------------------------------

Section 2.5 Consideration.

(a) In full consideration for the sale, assignment, transfer, conveyance and
delivery of the Transferred Assets to the Buyer, at the Closing, the Buyer shall
(a) pay to the Seller an amount equal to the Purchase Price and (b) assume the
Assumed Liabilities. The Purchase Price shall be payable in accordance with
Section 2.7 and shall be subject to adjustment as provided in Section 2.9.

(b) Notwithstanding anything to the contrary, the Purchase Price will be reduced
by the amount of any withholding income tax that, in the Buyer’s reasonable
discretion, may be imposed by the Brazilian Taxing Authority on capital gain, if
any, realized by the Seller as a result of the sale of the Quotas.

Section 2.6 Closing. The sale and purchase of the Transferred Assets and the
assumption of the Assumed Liabilities contemplated by this Agreement shall take
place at a closing (the “Closing”) to be held at the offices of King & Spalding
LLP, 1180 Peachtree Street, Atlanta, GA 30309, at 10:00 A.M. Atlanta time on the
second Business Day following the satisfaction or, to the extent permitted by
applicable Law, waiver by the Party entitled to the benefit thereof of all
conditions to the obligations of the Parties set forth in Article VII (other
than such conditions as may, by their terms, only be satisfied at the Closing or
on the Closing Date but subject to the satisfaction of such conditions), or at
such other place or at such other time or on such other date as the Seller and
the Buyer mutually may agree in writing. The day on which the Closing takes
place is referred to as the “Closing Date.”

Section 2.7 Transactions to be Effected at the Closing. At the Closing:

(a) The Seller shall deliver to the Buyer

(i) an appropriately executed Bill of Sale;

(ii) an appropriately executed Intellectual Property Assignments;

(iii) an amendment to the articles of association of EMS Brazil (“Amendment to
the Articles of Association”), duly executed by the Seller and by LXE in the
form of Exhibit H, reflecting (A) transfer of the Quotas from the Seller and LXE
to the Buyer, and (B) modification of the corporate name of the company so as to
exclude the expression “EMS”;

(iv) a valid negative certificate issued by the Social Security National
Institute attesting that EMS Brazil has no outstanding debts (“Certidão Negativa
perante o INSS (CND INSS)”);

(v) a valid Certificate issued by the Federal Unemployment Fund attesting that
EMS Brazil is in good standing with such Fund (“Certificado de Regularidade
perante o FGTS”);

 

13



--------------------------------------------------------------------------------

(vi) a valid Certificate issued by the Federal Government attesting that EMS
Brazil has no pending debts with the Federal Government (“Certidão Conjunta de
Débitos Relativos a Tributos Federais e à Dívida Ativa da União”);

(vii) a valid Certificate issued by the State Government of Paraná stating that
EMS Brazil has no pending debts with the State Government of Paraná (“Certidão
Negative de Débitos da Receita Estadual”);

(viii) duly signed resignations (from the applicable board of directors and
officers), effective immediately after the Closing, of all applicable directors
and officers of EMS Brazil; and

(ix) the consents referred to in Section 7.3(a) and such other appropriately
executed deeds (in recordable form), bills of sale, assignments, instruments of
transfer and other documents as the Buyer or its counsel may reasonably request
to effect the transfer of the Transferred Assets, and to demonstrate
satisfaction of the conditions and compliance with the covenants set forth in
this Agreement; and

(b) The Buyer shall deliver to the Seller (i) payment, by wire transfer to a
bank account designated in writing by the Seller (such designation to be made at
least two business days prior to the Closing Date), in immediately available
funds in U.S. dollars in an amount (the “Closing Date Amount”) equal to (A) the
Purchase Price plus or minus (B) an estimate, prepared by the Seller (and
reasonably satisfactory to the Buyer) and delivered to the Buyer at least two
Business Days prior to the Closing Date, of any adjustment to the Purchase Price
under Section 2.9 based on the most recent date practicable, (ii) an
appropriately executed Assumption Agreement and (iii) such other documents as
the Seller or its counsel may reasonably request to demonstrate satisfaction of
the conditions and compliance with the covenants set forth in this Agreement;
and

(c) The Buyer and the Seller shall execute and deliver the Ancillary Agreements
(other than the Bill of Sale and the Assumption Agreement).

Section 2.8 Risk of Loss. Until the Closing, any loss of or damage to the
Transferred Assets from fire, casualty or any other occurrence shall be the sole
responsibility of the Seller.

Section 2.9 Post-Closing Adjustment of Purchase Price.

(a) During the 60 days after the Closing Date, the Buyer shall prepare the
Working Capital Schedule. The Buyer shall consult with the Seller and the
parties shall cooperate with one another in the preparation of the Working
Capital Schedule. Within 60 days after the Closing Date, the Buyer shall deliver
to the Seller the Working Capital Schedule certified by an officer of the Buyer
that it has been prepared in accordance with the requirements of Section 2.9.

(b) During the 20 Business Day period following the Seller’s receipt of the
Working Capital Schedule, the Buyer shall cooperate with the Seller and its
Representatives to provide them with any information used in preparing the
Working Capital Schedule reasonably requested by the Seller and its
Representatives and reasonably available to the Buyer. The

 

14



--------------------------------------------------------------------------------

Working Capital Schedule shall become final and binding on the 20th Business Day
following delivery thereof, unless prior to the end of such period, the Seller
delivers to the Buyer written notice of its disagreement (a “Notice of
Disagreement”) specifying the nature and amount of any disputed item. The Seller
shall be deemed to have agreed with all items and amounts in the Working Capital
Schedule not specifically referenced in the Notice of Disagreement, and such
items and amounts shall not be subject to review in accordance with
Section 2.9(c). Any Notice of Disagreement may reference only disagreements
based on mathematical errors or based on amounts reflected on the Working
Capital Schedule not being calculated in accordance with this Section 2.9.

(c) During the ten-Business Day period following delivery of a Notice of
Disagreement by the Seller to the Buyer, if any, the Parties in good faith shall
seek to resolve in writing any differences that they may have with respect to
the matters specified therein. During such ten-Business Day period, the Seller
shall cooperate with the Buyer and its Representatives to provide them with any
information used in preparing the Notice of Disagreement reasonably requested by
the Buyer or its Representatives and reasonably available to the Seller. Any
disputed items resolved in writing between the Buyer and the Seller within such
ten Business Day period shall be final and binding with respect to such items,
and if the Seller and the Buyer agree in writing on the resolution of each
disputed item specified by the Seller in the Notice of Disagreement and the
amount of the Final Working Capital, the amount so determined shall be final and
binding on the Parties for all purposes hereunder. If the Seller and the Buyer
have not resolved all such differences by the end of such ten Business Day
period, the Seller and the Buyer shall submit, in writing, to an independent
public accounting firm (the “Independent Accounting Firm”), their briefs
detailing their views as to the correct nature and amount of each item remaining
in dispute and the amount of the Final Working Capital, and the Independent
Accounting Firm shall make a written determination as to each such disputed item
and the amount of the Final Working Capital, which determination shall be final
and binding on the Parties for all purposes hereunder. The determination of the
Independent Accounting Firm shall be accompanied by a certificate of the
Independent Accounting Firm that it reached such determination in accordance
with the provisions of this Section 2.9. The Independent Accounting Firm shall
be Deloitte & Touche or, if such firm is unable or unwilling to act, such other
independent public accounting firm as shall be agreed in writing by the Seller
and the Buyer. The Seller and the Buyer shall use their commercially reasonable
efforts to cause the Independent Accounting Firm to render a written decision
resolving the matters submitted to it within 20 Business Days following the
submission thereof. The Independent Accounting Firm shall be authorized to
resolve only those items remaining in dispute between the Parties in accordance
with the provisions of this Section 2.9 within the range of the difference
between the Buyer’s position with respect thereto and the Seller’s position with
respect thereto. The Seller and the Buyer agree that judgment may be entered
upon the written determination of the Independent Accounting Firm in any court
referred to in Section 10.8. The costs of any dispute resolution pursuant to
this Section 2.9(c), including the fees and expenses of the Independent
Accounting Firm and of any enforcement of the determination thereof, shall be
borne by the Parties in inverse proportion as they may prevail on the matters
resolved by the Independent Accounting Firm, which proportionate allocation
shall be calculated on an aggregate basis based on the relative dollar values of
the amounts in dispute and shall be determined by the Independent Accounting
Firm at the time the determination of such firm is rendered on the merits of the
matters submitted. The fees and disbursements of the Representatives of each
Party

 

15



--------------------------------------------------------------------------------

incurred in connection with their preparation or review of the Working Capital
Schedule and preparation or review of any Notice of Disagreement, as applicable,
shall be borne by such Party.

(d) The Purchase Price shall be adjusted (the “Adjusted Purchase Price”),
upwards or downwards, as follows:

(i) if the Final Working Capital as finally determined pursuant to this
Section 2.9 is greater than the Target Working Capital Amount, the Purchase
Price shall be adjusted upwards in an amount equal to the difference between the
Final Working Capital and the Target Working Capital Amount; and

(ii) if the Target Working Capital Amount is greater than the Final Working
Capital as finally determined pursuant to this Section 2.9, the Purchase Price
shall be adjusted downwards in an amount equal to the difference between the
Target Working Capital Amount and the Final Working Capital.

(e) If the Adjusted Purchase Price is more than the Closing Date Amount, then
the Buyer shall pay to the Seller, and if the Adjusted Purchase Price is less
than the Closing Date Amount, the Seller shall pay to the Buyer, within five
Business Days after the Final Working Capital becomes final, the amount of such
difference by wire transfer in immediately available funds in U.S. dollars.
Amounts to be paid pursuant to this Section 2.9(e) shall bear interest from the
Closing Date to the date of such payment at an annual rate equal to the
three-month LIBOR rate in effect as of the third Business Day prior to the date
the payment is made (the “Agreed Rate”). Payments in respect of this
Section 2.9(e) shall be made within three Business Days of final determination
of the Final Working Capital pursuant to the provisions of this Section 2.9 by
wire transfer of United States dollars in immediately available funds to such
account or accounts as may be designated in writing by the Party entitled to
such payment at least two Business Days prior to such payment date.

Section 2.10 Allocation. Within 30 days after the determination of the Final
Working Capital, the Buyer shall deliver to the Seller a schedule (the
“Allocation Schedule”) allocating the Purchase Price (and any other items
treated as consideration for the Transferred Assets, except the Quotas, for Tax
purposes) among the Transferred Assets and the covenant of the Seller set forth
in Section 5.12; provided, however, that the portion of the Purchase Price
related to the Quotas will be agreed by the Buyer and the Seller prior to the
Closing and reflected in the Amendment to the Articles of Association executed
on the Closing Date. The remaining portion of the consideration will be
allocated to the remainder of the Transferred Assets in accordance with this
Section 2.10. The Allocation Schedule shall be reasonable and shall be prepared
in accordance with Section 1060 of the Code and the Treasury Regulations
thereunder. Such allocation shall be deemed final unless the Seller has notified
the Buyer of any disagreement with the Allocation Schedule within 20 Business
Days after submission thereof by the Buyer. In the event of such disagreement,
the Parties hereto shall use reasonable efforts to reach agreement on a
reasonable allocation of consideration among the Transferred Assets. In the
event that the Parties hereto do not agree to a Purchase Price allocation in
accordance with this Section 2.10, the Independent Accounting Firm shall make a
determination as to each disputed item which shall be binding upon the Parties.
The Buyer and the Seller each agrees to file Internal Revenue Service Form 8594,
and all federal, state, local and foreign Tax Returns, in accordance with the

 

16



--------------------------------------------------------------------------------

Allocation Schedule as finally determined by the Parties or the Independent
Accounting Firm, as the case may be. The Buyer and Seller each agrees to provide
the other promptly with any other information required to complete Form 8594.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

Except as set forth in the Disclosure Schedules attached to this Agreement
(collectively, the “Disclosure Schedules”), the Seller hereby represents and
warrants to the Buyer, as of the date of this Agreement and as of the Closing
Date, as follows:

Section 3.1 Organization and Qualification.

(a) The Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Georgia and has full corporate power and
authority to own, lease and operate the Transferred Assets and to carry on the
Business as it is now being conducted. The Seller is duly qualified or licensed
as a foreign corporation to do business, and is in good standing, in each
jurisdiction where the ownership or operation of the Transferred Assets or the
conduct or operation of the Business makes such qualification or licensing
necessary, except, in each case, for any such failures that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The certificate of incorporation and bylaws of the Seller, as
amended, that are filed with the Securities and Exchange Commission are true and
complete in all material respects.

(b) EMS Brazil is an entity duly organized and validly existing under the Laws
of Brazil and has the power and authority to own, lease and operate its assets
and to carry on its business as it is now being conducted.

Section 3.2 Authority. The Seller has full corporate power and authority to
execute and deliver each of the Transaction Documents, to perform its
obligations thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by the Seller of the Transaction
Documents and the consummation by the Seller of the transactions contemplated
thereby have been duly and validly authorized by all necessary corporate action.
This Agreement has been, and upon their execution each of the Ancillary
Agreements to which the Seller will be a party will have been, duly executed and
delivered by the Seller. This Agreement constitutes, and upon their execution
each of the Ancillary Agreements will constitute, the legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with
their respective terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at Law).

Section 3.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by the Seller of this Agreement do
not and the execution, delivery and performance of each of the Ancillary
Agreements, and the consummation of the transactions contemplated hereby and
thereby, will not:

 

17



--------------------------------------------------------------------------------

(i) conflict with or violate the certificate of incorporation or bylaws of the
Seller or similar organizational documents of EMS Brazil;

(ii) conflict with or violate in any material respect any material Law
applicable to the Seller or EMS Brazil, the Business or any of the Transferred
Assets or by which the Seller or EMS Brazil, the Business or any of the
Transferred Assets may be bound or affected; or

(iii) except as set forth in Schedule 3.3(a), conflict with, result in any
breach of, constitute a default (or an event that, with notice or lapse of time
or both, would become a default) under, require any approval, consent or
authorization of any Person pursuant to, or give to others any rights of
termination, acceleration or cancellation of, any Material Contract;

except, in the case of clause (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Neither the Seller nor EMS Brazil is required to file, seek or obtain any
notice, authorization, approval, order, permit or consent of or with any
Governmental Authority in connection with the execution, delivery and
performance by the Seller or EMS Brazil of each of the Transaction Documents to
which the Seller or EMS Brazil will be a party or the consummation of the
transactions contemplated thereby or in order to prevent the termination of any
right, privilege, license or qualification of the Business, except for (i) any
filings required to be made under the Hart Scott Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), (ii) any filings required to be made to
the Brazilian Antitrust Authority which may be necessary or advisable to obtain
consent for the transactions contemplated by the Transaction Documents,
(iii) any notice, authorization, approval, order, permit or consent of any
Governmental Authority required for the Buyer to manufacture, market,
distribute, sell, service or repair the Products (the “Product Authorizations”),
(iv) where failure to obtain such consent, approval, authorization or action, or
to make such filing or notification, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (v) as
may be necessary as a result of any facts or circumstances relating to the Buyer
or any of its Affiliates (as opposed to any other third party).

Section 3.4 Transferred Assets.

(a) Upon consummation of the transactions contemplated by this Agreement, at the
Closing the Seller will have assigned, transferred and conveyed to the Buyer
good, valid and marketable title to all of the Transferred Assets, free and
clear of all Encumbrances (other than Permitted Encumbrances), subject to
Section 2.5.

(b) Except as set forth in Schedule 3.4 of the Disclosure Schedules, the
transfer to the Buyer of the Transferred Assets pursuant to this Agreement,
together with the Buyer’s rights under the Transaction Documents, comprise all
the assets required to operate the Business in substantially the same manner as
such operations are being conducted on the date hereof. Except as set forth in
Schedule 3.4 of the Disclosure Schedules, the Seller and its

 

18



--------------------------------------------------------------------------------

Affiliates (other than EMS Brazil) do not provide any corporate support or other
services to the Business.

Section 3.5 Financial Statements; No Undisclosed Liabilities.

(a) True and complete copies of the unaudited consolidated balance sheet of the
Business (including EMS Brazil on a consolidated basis) as at September 30, 2006
(the “Balance Sheet”), and the related unaudited consolidated statements of
results of operations and cash flows of the Business (including EMS Brazil on a
consolidated basis) for the nine-month period ending September 30, 2006,
together with all related notes and schedules thereto (collectively referred to
as the “Financial Statements”) are attached as Schedule 3.5(a) of the Disclosure
Schedules. The Financial Statements (i) have been prepared based on the books
and records of the Seller and EMS Brazil pertaining to the Business; (ii) have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods indicated; and (iii) fairly present, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Business (including EMS Brazil on a consolidated basis) as at the respective
dates thereof and for the respective periods indicated therein, except as
otherwise noted therein and subject to normal and recurring year-end audit
adjustments and the absence of notes, in each case, that will not, individually
or in the aggregate, be material.

(b) True and complete copies of (i) the unaudited consolidated balance sheet of
EMS Brazil as of December 31, 2005 (the “EMS Brazil Balance Sheet”), and the
related unaudited consolidated statements of results of operations and cash
flows of EMS Brazil for the fiscal year ended December 31, 2005, together with
all related notes and schedules thereto, and (ii) the unaudited consolidated
balance sheet of EMS Brazil as of September 30, 2006 (the “EMS Brazil Unaudited
Balance Sheet”), and the related unaudited consolidated results of operations
and cash flows for the nine-month period ended September 30, 2006, are attached
as Schedule 3.5(b) of the Disclosure Schedules (collectively referred to as the
“EMS Brazil Financial Statements”). The EMS Brazil Financial Statements (x) have
been prepared based on the books and records of EMS Brazil; (y) have been
prepared on a consistent basis throughout the periods indicated; and (z) fairly
present, in all material respects, the consolidated financial position, results
of operations and cash flows of EMS Brazil as at the respective dates thereof
and for the respective periods indicated therein, except as otherwise noted
therein and subject to normal and recurring year-end audit adjustments and the
absence of notes, in each case, that will not, individually or in the aggregate,
be material.

(c) Insofar as is Known to the Seller, there are no debts, liabilities,
obligations, or commitments, whether accrued or fixed, absolute or contingent,
matured or unmatured or determined or determinable, of the Business of a nature
required to be reflected on a balance sheet prepared in accordance with GAAP,
other than any such debts, liabilities, obligations and commitments
(i) reflected or reserved against on the Financial Statements and on the EMS
Brazil Financial Statements, (ii) incurred since the date of the Balance Sheet
in the ordinary course of business consistent with past practice, or (iii) that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(d) There are no debts, liabilities, obligations or commitments, whether accrued
or fixed, absolute or contingent, matured or unmatured or determined or
determinable, of

 

19



--------------------------------------------------------------------------------

EMS Brazil, other than any such debts, liabilities, obligations and commitments
(i) reflected or reserved against on the EMS Brazil Unaudited Balance Sheet or
(ii) incurred since the date of the EMS Brazil Unaudited Balance Sheet in the
ordinary course of business consistent with past practice.

Section 3.6 Absence of Certain Changes or Events. Since the date of the Balance
Sheet: (a) the Seller and EMS Brazil have conducted the Business, in all
material respects, in the ordinary course of business and consistent with past
practice; (b) there has not occurred any Material Adverse Effect; (c) there has
been no physical damage, destruction or loss in respect of the Transferred
Assets that would, after taking into account any recoveries under the Seller or
EMS Brazil’s insurance policies that would be payable to the Buyer in connection
therewith, reasonably be expected to have a Material Adverse Effect; and (d) the
Seller and EMS Brazil have not taken any action that, if taken after the date of
this Agreement, would constitute a breach of any of the covenants set forth in
Section 5.1.

Section 3.7 Compliance with Law; Permits.

(a) Except as set forth on Schedule 3.7, the Seller and EMS Brazil are and have
been in compliance with all Laws applicable to them in connection with the
conduct or operation of the Business and the ownership or use of the Transferred
Assets, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Seller nor EMS Brazil
has received any written communication during the past three years that alleges
that the Business is not in compliance in any material respect with any
Applicable Law.

(b) The Seller or EMS Brazil is in possession of all permits, licenses,
franchises, approvals, certificates, consents, waivers, concessions, exemptions,
orders, registrations, notices or other authorizations of any Governmental
Authority necessary for it to own, lease and operate the Transferred Assets and
to carry on the Business as currently conducted (the “Permits”), except where
the failure to have, or the suspension or cancellation of, any of the Permits
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Seller or EMS Brazil is in compliance with the
Permits and no suspension or cancellation of any of the Permits is pending or,
insofar as is Known to the Seller or EMS Brazil, threatened, except, in each
case, where the failure to so comply, or the suspension or cancellation of, any
of the Permits would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Seller nor EMS Brazil
has received any written notice of any Actions relating to the revocation or
modification of any such Permits and none of such Permits will be subject to
suspension, modification, revocation or nonrenewal as a result of the execution
and delivery of the Transaction Documents or the consummation of the
transactions contemplated thereby.

(c) EMS Brazil is in possession of all permits, licenses, franchises, approvals,
certificates, consents, waivers, concessions, exemptions, orders, registrations,
notices or other authorizations of any Governmental Authority necessary for it
to own, lease and operate its assets and to carry on its business as currently
conducted (the “EMS Permits”), except where the failure to have, or the
suspension or cancellations of, any of the EMS Permits would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
EMS

 

20



--------------------------------------------------------------------------------

Brazil is in compliance with the EMS Permits and no suspension or cancellation
of any of the EMS Permits is pending or, insofar as is Known to Seller or EMS
Brazil, threatened, except, in each case, where the failure to so comply, or the
suspension or cancellation of, any of the EMS Permits would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Neither the Seller nor EMS Brazil has received any written notice of any Actions
relating to the revocation or modification of any such EMS Permits and none of
such EMS Permits will be subject to suspension, modification, revocation or
nonrenewal as a result of the execution and delivery of the Transaction
Documents or the consummation of the transactions contemplated thereby.

Section 3.8 Litigation. As of the date hereof, there is no Action by or against
the Seller or EMS Brazil in connection with the Business pending, or insofar as
is Known to the Seller or EMS Brazil, threatened in writing (a) pursuing any
criminal sanctions or penalties, (b) seeking equitable or injunctive relief,
(c) that relates to or involves more than $50,000, or (d) that would otherwise,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or would affect the legality, validity or enforceability of any
of the Transaction Documents or the consummation of the transactions
contemplated thereby. Neither the Seller nor EMS Brazil is a party or subject
to, in violation of, or in default under any material Judgment applicable to the
conduct of the Business or any Transferred Asset or Assumed Liability. As of the
date hereof, there is not any Action by the Seller or EMS Brazil pending, or
which the Seller or EMS Brazil intends to initiate, against any other Person
arising out of the conduct of the Business. Insofar as is Known to the Seller or
EMS Brazil, there is no pending or threatened investigation of or affecting the
conduct of the Business or any Transferred Asset or Assumed Liability

Section 3.9 Employee Plans. Schedule 3.9 of the Disclosure Schedules sets forth
all material Employee Plans. The Seller has made available to the Buyer a true
and complete copy of the following documents: (a) each writing constituting an
Employee Plan, (b) the current summary description of each Employee Plan and any
material modifications thereto, (c) the most recent determination letter from
the IRS, if any, with respect to any Employee Plan qualified under
Section 401(a) of the Code and (d) the most recent annual report on IRS Form
5500, if any, filed by the Seller for each Employee Plan. Seller represents and
warrants that Annex 1 includes the name of each employee whose duties, as of the
date of this Agreement, relate primarily to the operations of the Business.

Section 3.10 Labor and Employment Matters. Neither the Seller nor EMS Brazil is
a party to any labor or collective bargaining contract that pertains to any
Business Employees. Insofar as is Known to the Seller or EMS Brazil, (a) there
are no organizing activities or collective bargaining arrangements that could
affect the Business pending or under discussion with any labor organization or
Business Employees and (b) there are no lockouts, strikes, slowdowns or work
stoppages pending or threatened by or with respect to any Business Employees.
Neither the Seller nor EMS Brazil is engaged in any unfair labor practice in
connection with the conduct of the Business. There are no pending, or, insofar
as is Known to Seller or EMS Brazil, threatened, charges in connection with the
conduct of the Business against the Seller, EMS Brazil or any current or former
employee of the Business before the Equal Employment Opportunity Commission or
any state or local agency responsible for the prevention of unlawful employment
practices. Neither the Seller nor EMS Brazil has not

 

21



--------------------------------------------------------------------------------

received any written notice during the past three years of the intent of any
Governmental Authority responsible for the enforcement of labor or employment
laws to conduct an investigation of or affecting the Business and, insofar as is
Known to Seller or EMS Brazil, no such investigation is in progress.

Section 3.11 Insurance. The Business and the Transferred Assets are covered by
insurance coverage with reputable insurers in such amounts and covering such
risks as are in accordance with normal industry practice for similar businesses
(taking into account the cost and availability of such insurance). No notice of
cancellation or termination has been received with respect to any such policy as
of the date hereof, the premium with respect to such policies have been paid and
all such insurance policies are in full force and effect and will remain in full
force and effect up to and including the time of the Closing (other than those
that have been retired or expired in the ordinary course).

Section 3.12 Real Property. Schedule 3.12 of the Disclosure Schedules lists the
street address of each parcel of Real Property leased by the Seller or by EMS
Brazil and used, held for use or intended to be used in the conduct of the
Business (the “Leased Real Property”) and the identity of the lessor of each
such parcel of Leased Real Property. The Seller or EMS Brazil, as the case may
be, has a valid leasehold estate in all Leased Real Property, free and clear of
all Encumbrances other than Permitted Encumbrances. Neither the Seller nor EMS
Brazil has received written notice from any Governmental Authority that any of
the Leased Real Property is not in material compliance with all applicable Laws,
except for such failures to comply, if any, which have been remedied. All leases
in respect of the Leased Real Property are in full force and effect, neither the
Seller nor EMS Brazil has received any written notice of a breach or default
thereunder, and insofar as is Known to the Seller or EMS Brazil, no event has
occurred that, with notice or lapse of time or both, would constitute a breach
or default thereunder. Insofar as is Known to the Seller or EMS Brazil, there is
no pending or written threat of condemnation or similar proceeding affecting the
Leased Real Property or any portion thereof. The Seller has made available to
the Buyer true and complete copies of the leases in effect at the date hereof
relating to the Leased Real Property. There has not been any sublease or
assignment entered into by the Seller or by EMS Brazil in respect of the leases
relating to the Leased Real Property. Neither the Seller nor EMS Brazil own any
Real Property used, held for use or intended to be used primarily in the conduct
of the Business. EMS Brazil does not own any United States real property
interest as defined in Section 897 of the Code and the regulations promulgated
thereunder.

Section 3.13 Intellectual Property.

(a) Schedule 3.13(a)(i) of the Disclosure Schedules sets forth an accurate and
complete list of all registered Marks and applications for registration of Marks
owned by the Seller or by EMS Brazil and included in the Business Intellectual
Property (collectively, the “Owned Business Registered Marks”), Schedule
3.13(a)(ii) of the Disclosure Schedules sets forth an accurate and complete list
of all Patents owned by the Seller or by EMS Brazil and included in the Business
Intellectual Property (collectively, the “Owned Business Patents”) and Schedule
3.13(a)(iii) of the Disclosure Schedules sets forth an accurate and complete
list of all registered Copyrights and all pending applications for registration
of Copyrights owned by the Seller or EMS Brazil and included in the Business
Intellectual Property (collectively, the

 

22



--------------------------------------------------------------------------------

“Owned Business Registered Copyrights” and, together with the Owned Business
Patents and Owned Business Registered Marks, the “Owned Business Registered
IP”). Schedule 3.13(a)(iv) of the Disclosure Schedules sets forth all Software
owned by or licensed to and used by the Seller or EMS Brazil which is material
to the conduct of the Business as currently conducted.

(b) Schedules 3.13(a)(i)–3.13(a)(iii) of the Disclosure Schedules set forth a
list of all jurisdictions in which each item of listed Owned Business Registered
IP is registered or registrations have been applied for and all registration and
application numbers thereof. Except as set forth in Schedules
3.13(a)(i)-3.13(a)(iii) of the Disclosure Schedules, no Owned Business
Registered IP has been or is now involved in any interference, reissue,
reexamination, opposition or cancellation proceeding, and insofar as is Known to
the Seller or EMS Brazil, no such action is or has been threatened with respect
to any of the Owned Business Registered IP. Insofar as is Known to the Seller or
EMS Brazil, the Owned Business Registered IP is valid and subsisting, and no
written claim challenging the validity or enforceability of any of the Owned
Business Registered IP has been received by the Seller or EMS Brazil. All
filing, examination, issuance, post registration and maintenance fees, annuities
and the like associated with or required with respect to any of the Owned
Business Registered IP have been paid.

(c) Schedule 3.13(c) of the Disclosure Schedule sets forth an accurate and
complete list of all material licenses, sublicenses, options or other Contracts
relating in whole or in part to the Business Intellectual Property (including
any license or other Contract under which the Seller is licensee or licensor of
any Business Intellectual Property). The Seller or EMS Brazil is either the sole
and exclusive owner of, or has the right to use, execute, reproduce, display,
perform, modify, enhance, distribute, prepare derivative works of and
sublicense, without payment to any other Person, to the extent the Seller or EMS
Brazil has and exercises such rights in the conduct of the Business as currently
conducted, all the Business Intellectual Property. Neither the Seller nor EMS
Brazil has received any written communication from any Person asserting any
ownership interest in any Business Intellectual Property owned by the Seller or
EMS Brazil. The consummation of the transactions contemplated by the Transaction
Documents will not result in any material loss or impairment of, or payment of
any material additional amounts with respect to, the Buyer’s right to own, use
or hold for use any of the Business Intellectual Property.

(d) The Business Intellectual Property constitutes all of the Intellectual
Property used, held for use or intended to be used by the Seller or EMS Brazil
in the Business other than: (i) Intellectual Property assets that, individually
or in the aggregate, are not material to the Business, (ii) Intellectual
Property identified in Schedule 3.13(d) of the Disclosure Schedules,
(iii) Intellectual Property that is used to provide the services provided under
the Ancillary Agreements, (iv) Excluded Assets, (v) goodwill and (vi) Copyrights
(other than Copyrights in Software) that are not registered copyrighted
materials and that are not used primarily in the Business.

(e) The Seller and EMS Brazil have taken reasonable steps to maintain the
confidentiality of all material Trade Secrets of the Business. Each employee,
consultant and contractor who participated in the creation of any Business
Intellectual Property owned by the Seller or EMS Brazil is under binding legal
obligations owed to the Seller or EMS Brazil, restricting such person’s right to
disclose proprietary information of the Seller or EMS Brazil,

 

23



--------------------------------------------------------------------------------

EMS Brazil and their Affiliates. Each employee, consultant and contractor is
under binding legal obligations owed to the Seller or EMS Brazil to assign to
the Seller or EMS Brazil any tangible or intangible property interest in any
such Business Intellectual Property created by such Person.

(f) All tangible materials embodying Business Intellectual Property are either
owned by the Seller or EMS Brazil or have been licensed to the Seller or EMS
Brazil by the third party from which the Seller or EMS Brazil obtained such
materials. None of the Business Intellectual Property is subject to any
outstanding order, judgment, or stipulation restricting the use thereof by the
Seller or EMS Brazil. There is no Action pending or, insofar as is Known to the
Seller or EMS Brazil, threatened with respect to the Business Intellectual
Property.

(g) Insofar as is Known to the Seller or EMS Brazil, none of the products or
services distributed, sold or offered by the Business, nor any technology,
Software or materials used in the conduct of the Business, in any material
respect, infringes upon, misappropriates or violates any Intellectual Property
of any third party or constitutes unfair competition or trade practices under
the Laws of any jurisdiction, and neither the Seller nor EMS Brazil has received
any written notice asserting or suggesting that any such infringement,
misappropriation, violation, or unfair competition or trade practices has
occurred. Insofar as is Known to the Seller or EMS Brazil, no third party is
misappropriating or infringing any material Business Intellectual Property in a
manner that would reasonably be expected to have a Material Adverse Effect. The
Seller or EMS Brazil has the sole and exclusive right to bring actions for
infringement, misappropriation or violation of the Business Intellectual
Property owned by the Seller or EMS Brazil.

Section 3.14 Taxes. Except as set forth in Schedule 3.14 of the Disclosure
Schedules:

(a) The Seller has filed all material Tax Returns required to have been filed by
it (giving regard to permitted extensions of time to file) that relate to the
Business or the Transferred Assets. EMS Brazil has filed all Tax Returns
required to be filed by it. All such Tax Returns filed by EMS Brazil are
complete and accurate and disclose all Taxes paid by EMS Brazil, and have been
examined by the appropriate taxing authority, or the period for assessment of
Taxes in respect of which each such Tax Return was required to be filed (taking
into account all applicable extensions and waivers) has expired.

(b) All Taxes due and owing by the Seller that relate to the Business or the
Transferred Assets have been timely paid, and all Taxes owed by EMS Brazil have
been timely paid.

(c) With respect to any period for which material Tax returns have not yet been
filed or for which material Taxes are not yet due or payable, such Taxes have
been adequately provided for on the Balance Sheet, on the books and records of
the Seller, on the EMS Brazil Unaudited Balance Sheet, or on the books and
records of EMS Brazil, as applicable.

(d) No extension or waiver of any statute of limitations for the assessment or
collection of any Taxes has been granted by any taxing authority in respect of
Taxes that relate to the Business or the Transferred Assets (including EMS
Brazil) and which extension or waiver is still in effect with respect to the
Seller or EMS Brazil.

 

24



--------------------------------------------------------------------------------

(e) No federal, state, local or non-U.S. Tax audits or administrative or
judicial Tax proceedings have been conducted within the last three years in
connection with the Business or the Transferred Assets and the Seller has no
notice of the pendency of any such audit, examination or proceedings.

(f) No audits or administrative or judicial Tax proceedings have been conducted
within the last three years in connection with the Taxes of EMS Brazil, and EMS
Brazil has no notice of the pendency of any such audit, examination or
proceeding.

(g) There is no action, suit, investigation, audit, claim or assessment pending
or proposed or threatened with respect to the Taxes of EMS Brazil.

(h) All monies required to be withheld by the Seller or EMS Brazil or by EMS
Brazil (including from Business Employees for income Taxes and social security
and other payroll Taxes) have been collected or withheld, and either paid to the
relevant taxing authorities, set aside in accounts for such purpose, or accrued,
reserved against and entered upon the books of the Business or EMS Brazil, as
applicable.

(i) EMS Brazil (i) is not a party to any tax sharing, allocation, indemnity or
similar agreement or arrangement (whether or not written) pursuant to which it
will have any obligation to make any payments from and after the Closing Date,
and (ii) is not subject to any rulings, request for rulings, closing agreements
or similar arrangement which could affect liability for Taxes from and after the
Closing Date.

(j) EMS Brazil has never been a member of any consolidated, combined, affiliated
or unitary group of corporations for Tax purposes.

(k) Since December 31, 2005, (i) there has not been any material change by EMS
Brazil in accounting or Tax reporting principles, methods or policies, and
(ii) EMS Brazil has not made or rescinded any material election with respect to
Taxes or settled or compromised any material claim with respect to Taxes.

(l) Except as set forth in Section 2.5(b), no transaction contemplated by this
Agreement is subject to withholding under any applicable Tax law.

(m) The Seller will not realize any capital gain as a result of receiving the
portion of the Purchase Price allocated to the Quotas.

 

25



--------------------------------------------------------------------------------

Section 3.15 Environmental Matters.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Seller and EMS Brazil are in
compliance with all applicable Environmental Laws and have obtained and are in
compliance with all Environmental Permits in connection with the conduct or
operation of the Business and the ownership or use of the Transferred Assets, as
applicable, and (ii) there are no written claims pursuant to any Environmental
Law pending or, insofar as is Known to the Seller or EMS Brazil, threatened,
against the Seller or against EMS Brazil in connection with the conduct or
operation of the Business or the ownership or use of the Transferred Assets, as
applicable, and (iii) there has been no Release of Hazardous Material by the
Seller or by EMS Brazil or, insofar as is Known to the Seller or EMS Brazil, by
any other Person, on, at or from any of the Leased Property, which, in each
case, could reasonably be expected to result in material obligations,
liabilities or costs under Environmental Laws.

(b) Neither the Seller nor EMS Brazil has received any written notice that it
is, or may be, a liable party in connection with any property where any
Hazardous Material generated by or as a result of the operations of the
Transferred Assets has been sent for treatment or disposal.

(c) The representations and warranties contained in this Section 3.15 are the
only representations and warranties being made with respect to compliance with
or liability under Environmental Laws or with respect to any environmental,
health or safety matter, including natural resources, related to the Business,
the Transferred Assets or the Seller or EMS Brazil’s ownership or operation
thereof.

Section 3.16 Material Contracts.

(a) Schedule 3.16 of the Disclosure Schedules lists each of the following
written Contracts and each of the following contracts and agreements, oral or
written, to which EMS Brazil is a party or by which EMS Brazil is bound (“EMS
Brazil Contracts”) (such Contracts and EMS Brazil Contracts as described in this
Section 3.16(a) being “Material Contracts”):

(i) all Contracts that provide for payment or receipt by the Seller or EMS
Brazil in connection with the Business of more than $100,000 per year, including
any such Contracts with customers or clients;

(ii) all Contracts relating to indebtedness for borrowed money;

(iii) all Contracts that limit or purport to limit the ability of the Business
to compete in any line of business or with any Person or in any geographic area
or during any period of time;

(iv) all employment Contracts;

 

26



--------------------------------------------------------------------------------

(v) all Contracts with (A) any shareholder or Affiliate of the Seller or EMS
Brazil or (B) any current or former officer, director or employee of the Seller
or EMS Brazil or any of their Affiliates (other than employment Contracts
covered by clause (iv) above);

(vi) all Contracts with any Person under which (A) the Seller or EMS Brazil is
lessee of, or holds or uses, any machinery, equipment, vehicle or other tangible
personal property owned by any Person or (B) the Seller or EMS Brazil is a
lessor or sublessor of, or makes available for use by any Person, any tangible
personal property owned or leased by the Seller or EMS Brazil, in any such case
which has an aggregate future liability or receivable, as the case may be, in
excess of $50,000 per year and is not terminable by the Seller or EMS Brazil by
notice of not more than 60 days without payment or penalty;

(vii) (A) all continuing Contracts for the future purchase of materials,
supplies or equipment, including Contracts with minimum purchase requirements
(and other than purchase orders for inventory in the ordinary course of the
Business consistent with past practice), (B) all management, service, consulting
or other similar Contracts and (C) all advertising agreements or arrangements,
in any such case that has an aggregate future liability to any Person in excess
of $50,000 per year and is not terminable by the Seller or EMS Brazil by notice
of not more than 60 days without payment or penalty;

(viii) all Contracts (including any so-called take-or-pay or keepwell
agreements) under which (A) any Person has directly or indirectly guaranteed
indebtedness, liabilities, obligations or commitments of the Seller or EMS
Brazil or (B) the Seller or EMS Brazil has directly or indirectly guaranteed
indebtedness, or other liabilities, obligations or commitments of any other
Person (in each case other than endorsements for the purpose of collection in
the ordinary course of the Business);

(ix) all Contracts under which the Seller or EMS Brazil has, directly or
indirectly, made any advance, loan, extension of credit or capital contribution
to, or other investment in, any Person (other than the Seller and other than
extensions of trade credit in the ordinary course of the Business);

(x) all Contracts for the sale of any Transferred Asset (other than Inventory
sales in the ordinary course of the Business) or the grant of any preferential
rights to purchase any Transferred Asset;

(xi) all Contracts providing for the services of any dealer, distributor, sales
representative, franchisee or similar representative involving the payment or
receipt over the life of such Contract in excess of $100,000 per year by the
Seller or EMS Brazil;

(xii) all joint venture, partnership or similar Contracts;

(xiii) all leases, subleases, if any, or similar contracts with any Person under
which the Seller or EMS Brazil is a lessor or sublessor of, or makes available
for use to any Person, (A) any Leased Real Property or (B) any portion of any
premises otherwise occupied by the Seller;

 

27



--------------------------------------------------------------------------------

(xiv) all Contracts granting a Lien upon any Real Property or any other
Transferred Asset;

(xv) all powers of attorney (other than a power of attorney given in the
ordinary course of the Business and consistent with past practice with respect
to routine Tax matters);

(xvi) all Contracts with, or licenses or permits by or from, any Governmental
Authority; and

(xvii) any other Contract that is material to the Business, taken as a whole.

(b) Each Material Contract (i) is valid and binding on the Seller or EMS Brazil
and, insofar as is Known to the Seller or EMS Brazil, the counterparties
thereto, and is in full force and effect, and (ii) upon consummation of the
transactions contemplated by this Agreement, except to the extent that any
consents set forth in Schedule 3.3(a) of the Disclosure Schedules are not
obtained, shall continue in full force and effect without penalty or other
adverse consequence. Neither the Seller nor EMS Brazil is in breach of, or
default under, any Material Contract to which it is a party, except for such
breaches or defaults that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Seller nor
EMS Brazil has received any written notice of the intention of any party to
terminate any of the Material Contracts.

(c) As of the Closing Date, the aggregate amount of unfulfilled purchase
commitments under all blanket purchase orders of the Business that cannot be
cancelled without liability will not exceed $4,000,000.

Section 3.17 Receivables. Schedule 3.17 of the Disclosure Schedules sets forth
an accurate and complete breakdown and aging of all Receivables, and all
accounts receivable, notes receivable and other receivables due to EMS Brazil
(“EMS Brazil Receivables”), as of the date of this Agreement. All Receivables
and EMS Brazil Receivables listed or required to be listed in such Schedule 3.17
represent valid obligations of customers of the Seller or EMS Brazil arising
from bona fide transactions entered into in the ordinary course of business.

Section 3.18 Customers and Suppliers; Product Retrievals. Schedule 3.18 of the
Disclosure Schedules sets forth a true and complete list of the names of the ten
largest customers (in terms of sales by the Business) to whom the Business has
sold products during the year ended December 31, 2005 and the ten largest
suppliers or service providers (in terms of products or services purchased by
the Business) from whom the Business has purchased supplies or services during
the year ended December 31, 2005. Except as set forth in Schedule 3.18 of the
Disclosure Schedules, (a) neither the Seller nor EMS Brazil has received any
written statement from any customer or supplier whose name appears (or is
required to appear) on such list that such customer or supplier will not
continue as a customer or supplier of the Business after the Closing,
(b) insofar as is Known to the Seller (with no obligation of the Seller or EMS
Brazil to make any inquiry of any customer or supplier), no customer or supplier
whose name appears (or is required to appear) on such list intends in the six
months after October 1, 2006 to reduce the

 

28



--------------------------------------------------------------------------------

volume of business transactions by such Person with the Business by more than
20% as compared to the volume of Business transactions by such Person with the
Business, as applicable, in the six month period preceding October 1, 2006, and
(c) there have been no product retrievals, product recalls or market withdrawals
(in each case, whether voluntary, required by Law or otherwise) of products
designed, manufactured, marketed, distributed or sold by the Business as a
result of possible design defects, manufacturing defects or otherwise, including
failure to satisfy product specifications, with respect to such products, and to
the actual knowledge of the persons listed under “Seller” in Schedule 1.1(a),
there are no facts or circumstances that would reasonably be expected to result
in such actions.

Section 3.19 Inventory. All Inventory of the Business, whether reflected in the
Financial Statements or otherwise, is of good and merchantable quality, is
usable in the ordinary course of the Business and is free from defects in
materials, workmanship and design, except for obsolete or surplus materials and
materials of below standard quality which have been written down in the
Financial Statements to realizable market value or for which adequate reserves
have been provided therein; provided, however, that the Seller makes no
representation or warranty with respect to the marketability or salability of
such Inventory. For purposes of the preceding sentence, a defect in design means
a failure to meet any key specification required for such Inventory to be used
for its intended purpose. Neither the Business nor the Seller in connection with
the Business nor EMS Brazil is under any material liability or obligation with
respect to the return of Inventory or merchandise in the possession of
wholesalers, retailers or other customers, other than such liabilities or
obligations that are incurred in the ordinary course of business and consistent
with past practice.

Section 3.20 Tangible Personal Property. Schedule 3.20 of the Disclosure
Schedules sets forth a true and complete list of each item of Tangible Personal
Property with a cost in excess of $10,000, indicating, in each case, a brief
description, the cost thereof and the year acquired. Each item of Tangible
Personal Property listed (or required to be listed) on Schedule 3.20 is in good
working order (ordinary wear and tear excepted), is free from any material
defect and has been maintained in all material respects in accordance with the
past practice of the Business and generally accepted industry practice, and no
repairs, replacements or regularly scheduled maintenance relating to any such
item have been deferred. All leased Tangible Personal Property of the Business
is in all material respects in the condition required of such property by the
terms of the lease applicable thereto.

Section 3.21 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Seller or EMS Brazil.

Section 3.22 EMS Brazil.

(a) The issued and outstanding equity securities of EMS Brazil consist of the
Quotas, which represent all of the issued and outstanding equity securities of
EMS Brazil. As of the date hereof, the Quotas are the only equity securities of
EMS Brazil issued and outstanding and no other equity securities of EMS Brazil
are held by the Seller. All of the Quotas were duly authorized for issuance and
are validly issued, fully paid and non-assessable. There are no existing
options, warrants, calls, rights, commitments or other agreements of any
character to

 

29



--------------------------------------------------------------------------------

which EMS Brazil is a party requiring, and there are no securities of EMS Brazil
outstanding which upon conversion or exchange would require, the issuance, sale
or transfer of any additional quotas or other equity securities of EMS Brazil or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase quotas or other equity securities of EMS Brazil.
Neither EMS Brazil nor Seller is a party to any voting trust or other voting
agreement with respect to any of the Quotas or to any agreement relating to the
issuance, sale, redemption, transfer or other disposition of the equity
securities of EMS Brazil.

(b) EMS Brazil does not own, directly or indirectly, any capital stock,
membership interest, partnership interest, joint venture interest or other
equity interest in any Person.

(c) The Seller and LXE are the record and beneficial owners of the Quotas, free
and clear of all Encumbrances. Each of the Seller and LXE has the authority and
capacity to sell, transfer, assign and deliver the Quotas each owns as provided
in this Agreement, and such delivery will convey to the Buyer good and
marketable title to such Quotas, free and clear of any and all Encumbrances,
charges, demands or adverse claims or other restrictions on the exercise of any
of the attributes of ownership.

Section 3.23 WARN Act. No notice is required by the Seller under the Worker
Adjustment Retraining and Notification Act of 1988 (the “WARN Act”), or any
similar state or non-U.S. statute, otherwise to comply with any such statute
with respect to any “plant closing” or “mass layoff” (as defined in the WARN
Act) or group termination or similar event affecting Business Employees and
occurring on or prior to the Closing Date (assuming the Buyer complies with its
obligations under Section 5.6).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to the Seller, as of the date of this
Agreement and as of the Closing Date, as follows:

Section 4.1 Organization and Qualification. The Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has full corporate power and authority to own, lease and operate
its properties and to carry on its business as it is now being conducted. The
Buyer is duly qualified or licensed as a foreign corporation to do business, and
is in good standing, in each jurisdiction where the character of the properties
owned, leased or operated by it or the nature of its business makes such
qualification or licensing necessary, except, in each case, for any such
failures that would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.

Section 4.2 Authority. The Buyer has full corporate power and authority to
execute and deliver each of the Transaction Documents to which it will be a
party, to perform its obligations thereunder and to consummate the transactions
contemplated thereby. The execution and delivery by the Buyer of each of the
Transaction Documents to which it will be a party and the consummation by the
Buyer of the transactions contemplated thereby have been duly and

 

30



--------------------------------------------------------------------------------

validly authorized by all necessary corporate action. This Agreement has been,
and upon their execution each of the Ancillary Agreements to which the Buyer
will be a party will have been, duly and validly executed and delivered by the
Buyer. This Agreement constitutes, and upon their execution each of the
Ancillary Agreements to which the Buyer will be a party will constitute, the
legal, valid and binding obligations of the Buyer, enforceable against the Buyer
in accordance with their respective terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

Section 4.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by the Buyer of this Agreement do
not and the execution, delivery and performance of each of the Ancillary
Agreements to which the Buyer will be a party, and the consummation of the
transactions contemplated thereby will not:

(i) conflict with or violate the certificate of incorporation or bylaws of the
Buyer;

(ii) conflict with or violate any Law applicable to the Buyer or by which any
property or asset of the Buyer is bound or affected; or

(iii) conflict with, result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under,
require any consent, approval or authorization of any Person pursuant to, or
give to others any rights of termination, acceleration or cancellation of, any
material contract or agreement to which the Buyer is a party;

except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect.

(b) The Buyer is not required to file, seek or obtain any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority in
connection with the execution, delivery and performance by the Buyer of each of
the Transaction Documents to which it will be party or the consummation of the
transactions contemplated thereby or in order to prevent the termination of any
right, privilege, license or qualification of the Buyer, except for (i) any
filings required to be made to the Brazilian Antitrust Authority which may be
necessary or advisable to obtain consent for the transaction contemplated in the
Transaction Documents, (ii) any Product Authorizations, (iii) where failure to
obtain such consent, approval, authorization or action, or to make such filing
or notification, would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect or (iv) as may be necessary
solely as a result of any facts or circumstances relating to the Seller or any
of its Affiliates.

Section 4.4 Financing. The Buyer has funds available, which taken together with
available borrowing capacity under its existing revolving credit agreements, are
sufficient to permit the Buyer to consummate the transactions contemplated by
this Agreement and the

 

31



--------------------------------------------------------------------------------

Ancillary Agreements. Notwithstanding anything to the contrary contained herein,
the Parties acknowledge and agree that it shall not be a condition to the
obligations of the Buyer to consummate the transactions contemplated hereby that
the Buyer have sufficient funds for payment of the Purchase Price.

Section 4.5 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Buyer.

Section 4.6 Litigation. There is no claim, action, suit, proceeding or
governmental investigation pending or, insofar as is Known to the Buyer,
threatened against the Buyer, by or before any Governmental Authority or by any
third party which challenges the validity of this Agreement or which would be
reasonably likely to adversely affect or restrict the Buyer’s ability to
consummate the transactions contemplated by this Agreement.

ARTICLE V

COVENANTS

Section 5.1 Conduct of Business Prior to the Closing. The Seller agrees that,
during the period from the date of this Agreement to the Closing, except as
otherwise contemplated by this Agreement or Exhibit I, or as consented to by the
Buyer (which consent shall not be unreasonably withheld or delayed), the Seller
shall, and shall cause EMS Brazil to:

(a) use commercially reasonable efforts to conduct the Business substantially in
the ordinary course and consistent with past practice;

(b) use commercially reasonable efforts to maintain and preserve the Business
and the Transferred Assets in all material respects;

(c) not sell, lease, or otherwise dispose of any material assets of the
Business, except Inventory and EMS Brazil Inventory in the ordinary course of
the Business and consistent with past practice;

(d) not take any actions that would, or that would reasonably be expected to,
cause any of the conditions set forth in Article VII not to be satisfied;

(e) not incur or permit the incurrence of any material Encumbrances (other than
Permitted Encumbrances) on any of the Transferred Assets or any assets of EMS
Brazil;

(f) not grant to any Business Employee any increase in compensation or benefits,
except in the ordinary course of the Business and consistent with past practice
or as may be required under Contracts as in effect on the date hereof;

(g) not cancel any material indebtedness (individually or in the aggregate) or
waive any claims or rights of substantial value to the Business;

(h) not make any change in any method of accounting or accounting practice or
policy applicable to the Business other than those required by GAAP;

 

32



--------------------------------------------------------------------------------

(i) not acquire by merging or consolidating with, or by purchasing a substantial
portion of the assets of, or by any other manner, any business or any
corporation, partnership, association or other business organization or division
thereof or otherwise acquire any assets (other than Inventory in the ordinary
course of the Business and consistent with past practice) that are material,
individually or in the aggregate, to the Business;

(j) not make or incur any capital expenditure with respect to the Business that,
individually, is in excess of $75,000 or make or incur any such expenditures
which, in the aggregate, are in excess of $150,000;

(k) not enter into any lease of real property or Contract that would be a
Material Contract with respect to the Business, except any renewals of existing
leases in the ordinary course of the Business and consistent with past practice;

(l) not modify, amend, terminate or permit the lapse of any lease of, or
reciprocal easement agreement, operating agreement or other material Contract
relating to leased Real Property of the Business, or any other Material Contract
(except modifications or amendments associated with renewals of existing leases
and other Material Contracts in the ordinary course of the Business and
consistent with past practice with respect to which the Buyer shall have the
right to participate);

(m) not prepare or file any Tax Return with respect to the Business inconsistent
with past practice or, on any such Tax Return, take a position, make any
election, or adopt any method that is inconsistent with positions taken,
elections made or methods used in preparing or filing similar Tax Returns in
prior periods;

(n) not take any action prior to the Closing other than in the ordinary course
of the Business that could give rise to any Tax liability or reduce any Tax
asset of the Buyer or give rise to any loss of the Buyer or its Affiliates under
this Agreement;

(o) in the case of EMS Brazil, not declare or pay any dividend, or make any
distribution to its quotaholders; provided, however, that the Seller may
withdraw any cash balances of EMS Brazil prior to 11:59 p.m. Atlanta, Georgia
time on the day immediately prior to the Closing Date; and

(p) not authorize, or commit or agree to take, any of the actions referred to in
clauses (c) through (o) above.

Section 5.2 Covenants Regarding Information.

(a) From the date hereof until the Closing Date, upon reasonable notice, the
Seller shall, and shall cause EMS Brazil to, afford the Buyer and its officers,
employees, agents, accountants, advisors, bankers and other representatives
(collectively, “Representatives”) reasonable access to the properties, offices,
plants and other facilities, books and records of the Seller and EMS Brazil
relating primarily to the Business, and shall furnish the Buyer with such
financial, operating and other data and information to the extent relating
primarily to the Business as the Buyer may reasonably request; provided,
however, that any such access or furnishing of information shall be conducted at
the Buyer’s expense, during normal business

 

33



--------------------------------------------------------------------------------

hours, under the supervision of the Seller’s personnel and in such a manner as
not unreasonably to interfere with the normal operations of the Seller, EMS
Brazil and the Business. Notwithstanding anything to the contrary in this
Agreement, the Seller shall not be required to disclose any information to the
Buyer or its Representatives if such disclosure would, in the Seller’s
reasonable discretion after consultation with counsel, (i) jeopardize any
attorney-client or other legal privilege, (ii) contravene any applicable Laws,
fiduciary duty or binding agreement entered into prior to the date hereof or
(iii) relate to any consolidated, combined or unitary Tax Return filed by the
Seller or any Affiliate thereof or any of their respective predecessor entities;
provided, however, that the Seller shall disclose to the Buyer the general
nature of any such information that is excluded from disclosure and the reason
therefor.

(b) In order to facilitate the resolution of any claims made against or incurred
by the Seller (as it relates to the Business), for a period of seven years after
the Closing or, if shorter, the applicable period specified in the Buyer’s
document retention policy, the Buyer shall (i) retain the books and records
relating to the Business relating to periods prior to the Closing and
(ii) afford the Representatives of the Seller reasonable access (including the
right to make, at the Seller’s expense, photocopies), during normal business
hours, to such books and records; provided, however, that the Buyer shall notify
the Seller in writing at least 30 days in advance of destroying any such books
and records prior to the seventh anniversary of the Closing Date in order to
provide the Seller the opportunity to copy such books and records in accordance
with this Section 5.2(b).

(c) In order to facilitate the resolution of any claims made against or incurred
by the Buyer or EMS Brazil, for a period of seven years after the Closing or, if
shorter, the applicable period specified in the Seller’s document retention
policy, the Seller shall (i) retain the books and records relating to the
Business relating to periods prior to the Closing which shall not otherwise have
been delivered to the Buyer and (ii) upon reasonable notice, afford the
Representatives of the Buyer reasonable access (including the right to make, at
the Buyer’s expense, photocopies), during normal business hours, to such books
and records to the extent relating primarily to the Business; provided, however,
that the Seller shall notify the Buyer in writing at least 30 days in advance of
destroying any such books and records prior to the seventh anniversary of the
Closing Date in order to provide the Buyer the opportunity to copy such books
and records in accordance with this Section 5.2(c).

Section 5.3 Update of Disclosure Schedules; Knowledge of Breach. The Seller
shall promptly (within 10 Business Days) supplement or amend the Disclosure
Schedules with respect to any matter hereafter arising or discovered which if
existing or Known to the Seller at the date of this Agreement would have been
required to be set forth or described in such Disclosure Schedules and also with
respect to events or conditions arising after the date hereof and prior to
Closing; provided, however, that any such supplemental or amended Disclosure
Schedules shall have no effect for the purposes of determining the satisfaction
of the conditions in Article VII or for the purposes of determining whether any
person is entitled to indemnification pursuant to Article VIII; provided,
further, notwithstanding the foregoing clause, with respect to matters hereafter
arising, such supplemental or amended Disclosure Schedules shall be taken into
account for purposes of determining whether any person is entitled to
indemnification pursuant to Article VIII if (a) the Closing occurs even though,
as a result of the matters set forth in such supplemental or amended Disclosure
Schedules, the Buyer was not required to consummate the

 

34



--------------------------------------------------------------------------------

transactions contemplated by this Agreement because the conditions in Article
VII were not satisfied (provided that the Seller acknowledges in writing to the
Buyer prior to the Closing Date that the Buyer was not required to consummate
such transactions because such conditions were not satisfied), or (b) the matter
giving rise to any such supplement or amended Disclosure Schedule was related to
an action that the Seller was not prohibited from taking under Section 5.1 of
this Agreement.

Section 5.4 Notification of Certain Matters. Until the Closing, each Party shall
promptly notify the other Party in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event Known to such Party
that will or is reasonably likely to result in any of the conditions set forth
in Article VII of this Agreement becoming incapable of being satisfied.

Section 5.5 Intercompany Arrangements. All intercompany and intracompany
accounts or contracts between the Business, on the one hand, and the Seller or
EMS Brazil and its Affiliates, on the other hand, shall be cancelled without any
consideration or further liability to any Party and without the need for any
further documentation, immediately prior to the Closing.

Section 5.6 Employee Benefits.

(a) Continuity of Employment for all Business Employees. Effective as of the
Closing Date, the Buyer shall offer employment to each Business Employee (or
shall maintain the employment relationship between EMS Brazil and each Business
Employee of EMS Brazil), in the same geographic location, and (other than those
Business Employees set forth on Exhibit J) with base pay initially at least
equal to his or her base rate of pay as in effect with respect to such employee
immediately prior to the Closing Date. Business Employees who timely accept such
offers of employment from the Buyer (in a manner reasonably specified by the
Buyer) are referred to herein as “Transferred Employees.” Such employment by the
Buyer shall commence effective as of the Closing Date, and shall be deemed for
all purposes to have occurred with no interruption or break in service.

(b) Service Credit. The Transferred Employees shall receive credit for all
periods of employment and/or service with the Seller and its Affiliates
(including service with predecessor employers, where such credit was provided by
the Seller or its Affiliates) prior to the Closing Date for purposes of
eligibility, vesting and benefit accrual under the Buyer’s relevant plans and
policies.

(c) Employee Benefits — General. Except as otherwise provided in Section 5.6(e),
the Buyer shall provide the Transferred Employees with employee benefits that
are substantially comparable in the aggregate to those provided to such
individuals immediately prior to the Closing Date, subject only to a curtailment
that the Buyer imposes on all of its employees (i.e., including the Business
Employees) on a proportionate and across-the-board basis. The Seller shall bear
the expense of and responsibility for all liabilities arising from claims by the
Transferred Employees for benefits attributable to periods through the Closing
Date under the Employee Plans maintained by the Seller, and the Buyer shall bear
the expense of and responsibility for all liabilities arising from claims by the
Transferred Employees for benefits

 

35



--------------------------------------------------------------------------------

attributable to periods after the Closing under the benefit plans maintained by
the Buyer, including any claims under such plans relating to severance from
employment on or after the Closing (including any such severance that relates to
or results from any failure of the Buyer to comply with the provisions of this
Section 5.6). Except as may be specifically required by this Agreement or by
applicable Law, the Buyer shall not be obligated to continue to provide any
particular employee benefits to any Transferred Employee.

(d) Defined Contribution Plans. The Buyer agrees to have in effect as of the
Closing a defined contribution plan or plans with a salary reduction arrangement
that covers Transferred Employees, the terms of which meet the requirements of
Sections 401(a) and 401(k) of the Code (such plan or plans, the “Buyer Savings
Plan”). Each Transferred Employee who satisfies the eligibility requirements of
the Buyer Savings Plan as of the Closing Date shall be eligible to contribute to
the Buyer Savings Plan commencing on the day after the Closing Date, or as soon
as practicable thereafter. The Transferred Employees shall be permitted to roll
over their account balances (excluding loan balances) from the Seller’s
Retirement Program accrued through the Closing Date into their new accounts
under the Buyer Savings Plan as soon as practicable after the Closing Date, but
in no event later than ninety (90) days after the Closing Date or in
contravention of ERISA or the Code.

(e) Welfare Benefit Plans.

(i) Effective as of the Closing, the Seller shall offer medical, dental, vision
and health care flexible spending account continuation coverage under Sections
601 et seq. of ERISA (“COBRA Coverage”) and any state continuation coverage
requirements to each Transferred Employee and each of his or her eligible
beneficiaries for whom a “qualifying event” under COBRA occurs as of such
Closing. For the period beginning as of the Closing and ending on December 31,
2006 (provided that if the Closing occurs after November 30, 2006, such period
shall end 60 days after the Closing), the monthly cost of such COBRA Coverage to
each Transferred Employee and each of his or her eligible beneficiaries who
timely elects coverage shall equal the employee-paid portion of the monthly cost
of such coverage for the Transferred Employee and any such beneficiaries
immediately prior to the Closing. The Buyer shall assume and promptly reimburse
the Seller for the balance of the cost of such COBRA Coverage during such period
(net of any insurance proceeds or reimbursements received by the Seller with
respect to such coverage). Effective as of January 1, 2007 (or 61 days after the
Closing if the Closing occurs after November 30, 2006), the Buyer shall offer
each Transferred Employee and each of his or her eligible dependents
participation in the medical, dental, vision and health care flexible spending
account plans of the Buyer. Effective for the period beginning as of the Closing
and ending on December 31, 2006 (or 60 days after the Closing if the Closing
occurs after November 30, 2006), the Seller shall continue the life, long-term
disability and accidental death and dismemberment insurance coverage currently
provided by Reliant Standard and the short-term disability coverage provided by
the Seller with respect to each of the Transferred Employees and each of his or
her eligible beneficiaries. For such period, the monthly cost of such coverage
to each Transferred Employee and each of his or her eligible beneficiaries shall
equal the employee-paid portion (if any) of the monthly cost of such coverage
for the Transferred Employee and any such beneficiaries immediately prior to the
Closing. The Buyer shall assume and promptly reimburse the Seller for the
balance of the cost of such coverage during such period (net of any insurance
proceeds or reimbursements received by the Seller with respect to

 

36



--------------------------------------------------------------------------------

such coverage). Effective as of January 1, 2007 (or 61 days after the Closing if
the Closing occurs after November 30, 2006), the Buyer shall offer each of the
Transferred Employees and each of his or her eligible dependents participation
in the life, long-term disability, short-term disability insurance and
accidental death and dismemberment insurance plans of the Buyer. With respect to
all other welfare benefit plans, including short-term disability and severance
benefits (all of such welfare plans, including the Buyer’s medical, dental,
vision, health care flexible spending account, life insurance, long-term
disability insurance and accidental death and dismemberment insurance plans
described above in this paragraph, the “Buyer Welfare Benefit Plans”), the Buyer
shall offer such other welfare benefit plans to the Transferred Employees as
soon as practicable after the Closing Date, but in no event more than 30 days
after the Closing Date.

(ii) Effective as of January 1, 2007 (or 61 days after the Closing if the
Closing occurs after November 30, 2006), the Buyer shall assume all
responsibilities and obligations for COBRA Coverage and any state continuation
coverage requirements with respect to the Transferred Employees and their
beneficiaries for whom a “qualifying event” under COBRA occurs after
December 31, 2006 (or 60 days after the Closing if the Closing occurs after
November 30, 2006). The Seller agrees that it shall retain responsibility for
COBRA Obligations to all Business Employees and their qualified beneficiaries
(i) who do not become Transferred Employees or (ii) for whom a “qualifying
event” under COBRA occurs prior to January 1, 2007 (or 61 days after the Closing
if the Closing occurs after November 30, 2006.

(f) Vacation Benefits. From and after the Closing Date, the Buyer shall
recognize, and permit the Transferred Employees to use, all of the Transferred
Employees’ accrued and unused vacation days to the extent reflected as a
liability on the Working Capital Schedule (the Seller shall provide such
information to the Buyer in connection with the Closing). The Buyer shall
recognize service by each Transferred Employee with the Seller and its
Affiliates for purposes of determining entitlement to vacation under the
applicable vacation policy of the Buyer.

(g) Employee Information. The Seller shall deliver to the Buyer, within 20 days
after the date hereof and again on the Closing Date, a list of each Business
Employee, such Employee’s base salary and bonus opportunities, the Employee’s
date of hire, the Employee Plans in which such Employee is eligible to
participate, and the primary geographic location of his or her employment with
the Seller, as of the date hereof, broken down into the following categories:
(i) active, (ii) inactive on leave of absence with reemployment rights and
(iii) on short-term disability under the Seller’s short-term disability policy.

(h) WARN Act. The Buyer agrees to provide any required notice under the WARN Act
and any similar state or non-U.S. statute, and otherwise to comply with any such
statute with respect to any “plant closing” or “mass layoff” (as defined in the
WARN Act) or group termination or similar event affecting Business Employees and
occurring after the Closing Date. The Seller agrees to provide any required
notice under the WARN Act, and any similar state or non-U.S. statute, and
otherwise to comply with any such statute with respect to any “plant closing” or
“mass layoff” (as defined in the WARN Act) or group termination or similar event
affecting Business Employees and occurring on or prior to the Closing Date.

 

37



--------------------------------------------------------------------------------

(i) No Third-Party Beneficiaries. Nothing herein express or implied by this
Agreement shall confer upon any Business Employee, or legal representative
thereof, any rights or remedies, including any right to employment or benefits
for any specified period, of any nature or kind whatsoever, under or by reason
of this Agreement.

Section 5.7 Confidentiality. Each of the Buyer and the Seller shall hold, and
shall cause its Affiliates and Representatives to hold, in confidence all
documents and information furnished to it by or on behalf of the other in
connection with the transactions contemplated hereby pursuant to the terms of
the confidentiality agreement dated August 29, 2006 between the Buyer and the
Seller (the “Confidentiality Agreement”), which shall continue in full force and
effect until the Closing Date, at which time such Confidentiality Agreement and
the obligations of the Parties under this Section 5.7 shall terminate. If for
any reason this Agreement is terminated prior to the Closing Date, the
Confidentiality Agreement shall nonetheless continue in full force and effect in
accordance with its terms.

Section 5.8 Consents; Further Assurances.

(a) During the period prior to the Closing Date, the Seller shall use its
commercially reasonable efforts to, and the Buyer shall cooperate with the
Seller or EMS Brazil, in attempting to secure any consents, waivers and
approvals of any third party (other than any Governmental Body) required to be
obtained to consummate the transactions contemplated by this Agreement
(collectively, the “Required Consents”); provided, however, that notwithstanding
anything to the contrary in this Agreement, such efforts by the Seller shall not
include any requirement of the Seller or any of its Affiliates to pay money to
any third party, commence or participate in any litigation, offer or grant any
accommodation or undertake any obligation or liability (in each case financial
or otherwise) to any third party (including payments to any Governmental Body in
excess of normal filing fees), unless, in the case of any cost or expense
incurred by the Seller or any of its Affiliates, the Buyer agrees to reimburse
the Seller or such Affiliate for such cost or expense; provided, further, that
prior to the Closing neither the Buyer nor its officers, employees or authorized
representatives may contact any customer, supplier, lessor or other third party
(other than any Governmental Body) in connection with any Required Consents
without the Seller’s prior written consent (which consent shall not be
unreasonably withheld). Except as otherwise expressly provided in this
Section 5.8(a), the Seller shall not have any liability whatsoever to the Buyer
arising solely out of or relating solely to the failure to obtain any Required
Consents. No representation, warranty or covenant of the Seller contained herein
shall be breached or deemed breached, and no condition shall be deemed not
satisfied other than Sections 7.3(c) or 7.3(e), based solely on (i) the failure
to obtain any such Required Consents, or (ii) any lawsuit, action, claim,
proceeding or investigation commenced or threatened by or on behalf of any
Person arising out of or relating to the failure to obtain any such Required
Consents.

(b) If any Required Consent is not obtained prior to Closing and as a result
thereof the Buyer shall be prevented by such third party from receiving the
rights and benefits with respect to such Transferred Asset intended to be
transferred hereunder, or if any attempted assignment would adversely affect the
rights of the Seller thereunder so that the Buyer would not in fact receive all
such rights or the Seller would forfeit or otherwise lose the benefit of
material rights that the Seller is entitled to retain, the Seller and the Buyer
shall cooperate in any lawful

 

38



--------------------------------------------------------------------------------

and commercially reasonable arrangement, as the Seller and the Buyer shall
agree, under which the Buyer would, to the extent practicable, obtain the
economic claims, rights and benefits under such asset and, to the extent the
Buyer obtains such claims, rights and benefits, assume the economic burdens and
obligations with respect thereto in accordance with this Agreement, including by
subcontracting, sublicensing or subleasing to the Buyer. The Seller shall
promptly pay to the Buyer when received all monies received by the Seller under
such Transferred Asset or any claim or right or any benefit arising thereunder
and, to the extent the Buyer obtains such claims, rights and benefits, the Buyer
shall indemnify and promptly pay the Seller for all liabilities of the Seller
associated with such Transferred Asset.

(c) Each of the Parties shall use all commercially reasonable efforts to take,
or cause to be taken, all appropriate action to do, or cause to be done, all
things necessary, proper or advisable under applicable Law or otherwise to
consummate and make effective the transactions contemplated by the Transaction
Documents as promptly as practicable, including to (i) obtain from Governmental
Authorities and other Persons all consents, approvals, authorizations,
qualifications and orders as are necessary for the consummation of the
transactions contemplated by the Transaction Documents, including the Product
Authorizations, and (ii) promptly make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (to
the extent necessary) or any other applicable Law.

(d) Each of the Parties shall promptly notify the other Party of any written
communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other Party to review in advance any proposed written communication
by such Party to any Governmental Authority. Neither Party shall agree to
participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry unless it consults with the other Party
in advance and, to the extent permitted by such Governmental Authority, gives
the other Party the opportunity to attend and participate at such meeting.
Subject to the Confidentiality Agreement, the Parties will coordinate and
cooperate fully with each other in exchanging such information and providing
such assistance as the other Party may reasonably request in connection with the
foregoing and in seeking early termination of any applicable waiting periods.
Subject to the Confidentiality Agreement, the Parties will provide each other
with copies of all non-confidential correspondence, filings or written
communications between them or any of their Representatives, on the one hand,
and any Governmental Authority or members of its staff, on the other hand, with
respect to this Agreement and the transactions contemplated hereby.

(e) During the period prior to the Closing Date, the Seller shall use its
reasonable best efforts to obtain an estoppel agreement from each of the
landlords identified on Exhibit K in form and substance reasonably satisfactory
to the Buyer (the “Landlord Estoppels”); provided, however, that notwithstanding
anything to the contrary in this Agreement, such efforts by the Seller shall not
include any requirements of the Seller or any of its Affiliates to pay money to
any third party (including any landlord). The Seller shall not have any
liability whatsoever to the Buyer arising solely out of or relating solely to
the failure of the Seller to obtain any of the Landlord Estoppels. No
representation, warranty or covenant of the Seller contained herein shall be
breached or deemed breached, and no condition shall be deemed not satisfied,
based solely on (i) the failure to obtain any of the Landlord Estoppels, or
(ii) any lawsuit, action, claim,

 

39



--------------------------------------------------------------------------------

proceeding or investigation commenced or threatened by or on behalf of any
Person arising out of or relating to the failure to obtain any of the Landlord
Consents.

Section 5.9 Corporate Name. The Buyer acknowledges that, from and after the
Closing Date, the Seller shall have the absolute and exclusive proprietary right
to all names, marks, trade names and trademarks (collectively “Names”)
incorporating “EMS” by itself or in combination with any other Name, and that
none of the rights thereto or goodwill represented thereby or pertaining thereto
are being transferred hereby or in connection herewith. The Buyer agrees that
from and after the Closing Date it will not, nor will it permit any of its
Affiliates (including EMS Brazil) to, use any name, phrase or logo incorporating
“EMS” in or on any of its literature, sales materials or products or otherwise
in connection with the sale of any products or services; provided, however, that
the Buyer may continue to use any printed literature, sales materials, purchase
orders and sales, maintenance or license agreements, and sell any products, that
are included in the Inventory on the Closing Date and that bear a name, phrase
or logo incorporating “EMS” (as limited by any existing agreements the Seller
may have with third parties) until the supplies thereof existing on the Closing
Date have been exhausted, but in any event for not longer than 30 days from the
Closing Date. With respect to the printed purchase orders and sales, maintenance
or license agreements referred to in the preceding sentence, from and after the
Closing Date the Buyer shall sticker or otherwise mark such documents as
necessary in order to indicate clearly that neither the Seller nor any of its
Affiliates is a party to such documents. From and after the expiration of such
30 day period, the Buyer shall cease to use any such literature and sales
materials, delete or cover (as by stickering) any such name, phrase or logo from
any item included in the Inventory that bears such name, phrase or logo and take
such other actions as may be necessary or advisable to clearly and prominently
indicate that neither the Buyer nor any of its Affiliates is affiliated with the
Seller or any of its Affiliates.

Section 5.10 Refunds and Remittances. After the Closing, (a) if the Seller or
any of its Affiliates receive any refund or other amount that is a Transferred
Asset or is otherwise properly due and owing to the Buyer in accordance with the
terms of this Agreement, the Seller promptly shall remit, or shall cause to be
remitted, such amount to the Buyer and (b) if the Buyer or any of its Affiliates
receive any refund or other amount that is an Excluded Asset or is otherwise
properly due and owing to the Seller or any of its Affiliates in accordance with
the terms of this Agreement, the Buyer promptly shall remit, or shall cause to
be remitted, such amount to Seller.

Section 5.11 No Solicitation.

(a) The Buyer will not, for a period of three years following the Closing Date,
without the prior written consent of the Seller, either alone or in conjunction
with any other Person, directly or indirectly, or through its present or future
Controlled Affiliates, hire any person who is an employee of the Seller or any
of its Controlled Affiliates, solicit for hire (other than a solicitation by
general advertisement) any such person or solicit any such person to terminate
his or her employment with the Seller or such Controlled Affiliate, except as
expressly permitted or required by Section 5.6 of this Agreement. The Seller
will not, for a period of three years following the Closing Date, without the
prior written consent of the Buyer, either alone or in conjunction with any
other Person, directly or indirectly, or through its present or future
Controlled Affiliates, hire any person who is an employee of the Business, or
solicit for hire

 

40



--------------------------------------------------------------------------------

(other than a solicitation by general advertisement) any such person or solicit
any such person to terminate his or her employment with the Buyer or any of its
Controlled Affiliates.

(b) The Parties agree that any remedy at law for any breach by either of them of
this Section 5.11 would be inadequate, and that the Buyer or the Seller, as the
case may be, would be entitled to injunctive relief in such a case. If it is
ever held that this restriction on the Parties is too onerous and is not
necessary for the protection of either of them, the Parties agree that any court
of competent jurisdiction may impose such lesser restrictions which such court
may consider to be necessary or appropriate properly to protect the Buyer or the
Seller or EMS Brazil, as the case may be.

Section 5.12 Agreement Not to Compete.

(a) The Seller understands that the Buyer shall be entitled to protect and
preserve the going concern value of the Business to the extent permitted by Law
and that the Buyer would not have entered into this Agreement absent the
provisions of this Section 5.12 and, therefore, for a period of three years from
the Closing, the Seller shall not, and shall cause each of its Affiliates
(which, for purposes of this Section 5.12(a), shall mean only any other Person
that directly or indirectly through one or more intermediaries, is Controlled by
the Seller) not to, directly or indirectly, engage in any Restricted Activities.

(b) Section 5.12(a) shall be deemed not breached (i) solely as a result of the
ownership by the Seller or any of its Affiliates of less than an aggregate of 5%
of any class of stock of a Person engaged, directly or indirectly, in Restricted
Activities, or (ii) as a result of the Seller or any of its Affiliates acquiring
directly or indirectly any diversified business having less than thirty-five
(35%) of its annual revenues (based on such business’s latest annual financial
statements) attributable to Restricted Activities; provided, however, that the
Seller is affirmatively taking actions to divest such business and completes
such divestiture within twelve (12) months following the closing of such
acquisition.

(c) Notwithstanding any other provision of this Agreement, it is understood and
agreed that the remedy of indemnity payments pursuant to Article VIII and other
remedies at law would be inadequate in the case of any breach of the covenants
contained in Section 5.12(a). The Buyer shall be entitled to equitable relief,
including the remedy of specific performance, with respect to any breach or
attempted breach of such covenants.

Section 5.13 Bulk Transfer Laws. The Buyer hereby waives compliance by the
Seller with the provisions of any so-called “bulk transfer laws” of any
jurisdiction in connection with the sale of the Transferred Assets to the Buyer.

Section 5.14 Public Announcements. On and after the date hereof and through the
Closing Date, the Parties shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
or the transactions contemplated hereby, and no Party shall issue any press
release or make any public statement prior to obtaining the other Party’s
written approval, which approval shall not be unreasonably withheld, except that
no such approval shall be necessary to the extent disclosure may be required by
applicable Law or any listing agreement of either Party, in which case the Party

 

41



--------------------------------------------------------------------------------

required to make the release or announcement shall, to the extent practicable,
allow the other Parties reasonable time to comment on such release or
announcement in advance of such issuance.

Section 5.15 SelectaCell Payments.

(a) In consideration for the Seller’s sale and assignment of the Transferred
Assets and the other terms and conditions to be observed and performed by the
Seller as set forth in this Agreement, the Buyer will pay to the Seller a
royalty payment (a “Royalty Payment”) equal to three percent (3%) of Net Sales
of SelectaCell Products for a period commencing on the First Commercial Sale of
a SelectaCell Product and ending on December 31, 2010 (the “Royalty Period”);
provided, however, that (i) the Buyer shall not have any obligation hereunder to
make such a Royalty Payment except to the extent that the Net Sales of Products
during the Royalty Period equals or exceeds $40,000,000 (the “Target Amount”)
(and only with respect to such excess); and (ii) if Net Sales of Products during
the Royalty Period equal or exceed the Target Amount, in addition to any Royalty
Payments, the Buyer shall pay to the Seller an amount equal to $2,000,000 (the
“Target SelectaCell Payment”) upon the aggregate amount of the Net Sales of
SelectaCell Products equaling or exceeding the Target Amount.

(b) The Initial SelectaCell Payment will be paid by the Buyer to the Seller
within 30 days of the Buyer achieving the Target Amount during the Royalty
Period. Thereafter, Royalty Payments will be paid by the Buyer to the Seller
within thirty days of the close of each calendar quarter during the term of the
Royalty Period. If the Buyer fails to make the Initial SelectaCell Payment or
any Royalty Payment when due, such payments will accrue interest at the Agreed
Rate. The Buyer will keep or cause to be kept accurate written records of the
Net Sales of all SelectaCell Products sold for so long as it is required to make
any payments pursuant to this Section 5.15, and shall supply the Seller with a
written summary thereof at the time of making the Initial SelectaCell Payment or
any Royalty Payments. The Seller will have the right to have an independent
certified public accounting firm, reasonably acceptable to the Buyer, inspect
the Buyer’s records relating to SelectaCell Products and the Initial SelectaCell
Payment or any Royalty Payments payable with respect thereto for a period of two
years after the calendar year to which they pertain, during normal business
hours and upon not less than 10 days’ advance notice to the Buyer.

Section 5.16 Authority to Collect Receivables. From and after the Closing, the
Buyer shall have the right and authority to collect for its own account all
Receivables and other related items that are included in the Transferred Assets
and to endorse with the name of the Seller any checks or drafts received with
respect to any Receivables or such other related items. The Seller shall
promptly deliver to the Buyer any cash or other property received directly or
indirectly by it with respect to the Receivables and such other related items.

Section 5.17 Product Warranties.

(a) Within 60 days after each of the first and the second anniversaries of the
Closing Date, the Buyer shall deliver to the Seller a statement of the Product
Warranty Costs for the one-year period immediately preceding such anniversary
and the Buyer’s calculation of Seller’s Product Warranty Share, if any (the
“Product Warranty Costs Schedule”) for such

 

42



--------------------------------------------------------------------------------

period. The Buyer shall provide the Seller with any information used in
preparing the Product Warranty Costs Schedule as the Seller may reasonably
request. The Product Warranty Costs Schedule shall become final and binding on
the 20th Business Day following delivery thereof, unless prior to the end of
such period, the Seller delivers to the Buyer written notice of its disagreement
(the “Product Warranties Notice of Disagreement”) specifying the nature and
amount of any disputed item.

(b) If the Seller delivers a Product Warranties Notice of Disagreement to the
Buyer pursuant to Section 5.17(a), then the Parties shall resolve such
disagreement in accordance with the procedures set forth in Section 2.9(c),
except “Product Warranties Notice of Disagreement” shall be substituted for the
phrase “Notice of Disagreement” and “Seller’s Product Warranty Share” shall be
substituted for the phrase “Final Working Capital”.

(c) If the amount of Seller’s Product Warranty Share as finally determined
pursuant to this Section 5.17 is greater than zero, then the Seller shall pay to
the Buyer, within five Business Days after the amount of Seller’s Product
Warranty Share becomes final and binding upon the Parties, the amount of
Seller’s Product Warranty Share by wire transfer in immediately available funds
in U.S. dollars.

(d) From the Closing Date until the second anniversary of the Closing Date, the
Buyer shall furnish to the Seller in writing, within 20 days following the end
of each quarter, such quarterly financial and operating data and information as
may reasonably be requested by the Seller relating to any Product Warranty Costs
for each individual Significant Warranty Event.

Section 5.18 Product Authorizations. Within 30 days after the end of each
calendar month beginning in the month after the Closing Date, the Seller shall
pay to the Buyer an amount equal to (a) $5,000, multiplied by (b) the number of
days in such calendar month that the Product Authorizations described in
Schedule 3.7 have not been obtained; provided, however, that the Seller shall
have no obligation under this Section 5.18 if the Buyer determines not to
manufacture, market, distribute or sell the products that are the subject of
such Product Authorizations for any reason other than the failure to obtain such
Product Authorizations; provided, further, that the obligation of the Seller
under this Section 5.18 shall not exceed $900,000.

ARTICLE VI

TAX MATTERS

Section 6.1 Liability for Taxes.

(a) Each of the Buyer and the Seller shall bear and be responsible for fifty
percent (50%) of any payments of, or reimbursement to Buyer for, any sales Tax,
use Tax, real property transfer or gains Tax, asset transfer Tax, documentary
stamp Tax or similar Tax, and any recording and filing fees that are or may be
imposed by any government or political subdivision thereof, attributable to the
sale or transfer of the Transferred Assets pursuant to this Agreement
(collectively “Transfer Taxes”), notwithstanding the Party upon which such Taxes
or fees are actually imposed.

 

43



--------------------------------------------------------------------------------

(b) All real property Taxes, personal property Taxes and similar ad valorem
obligations levied with respect to the Transferred Assets for a taxable period
which includes (but does not end on) the Closing Date shall be apportioned
between the Seller, on one hand, and the Buyer, on the other, based on the
number of days of such taxable period included in the portion of such taxable
period before the Closing Date (the “Pre-Closing Tax Period”) and the number of
days of such taxable period on and after the Closing Date (the “Post-Closing Tax
Period”). The Seller shall be liable for the proportionate amount of such Taxes
that is attributable to the Pre-Closing Tax Period (except to the extent that
the liability for such Taxes was accrued as a current liability in the
calculation of Final Net Working Capital) and the Buyer shall be liable for the
proportionate amount of such Taxes that is attributable to the Post-Closing Tax
Period (except to the extent that payment or accrual for such Taxes was accrued
as a current asset in the calculation of Final Net Working Capital). The Seller
or the Buyer, as the case may be, shall provide reimbursement for any Tax paid
by one Party all or a portion of which is the responsibility of the other Party
in accordance with the terms of this Section 6.1(b). Upon receipt of any bill or
payment of any amount with respect to any such Taxes for which it is entitled to
reimbursement under this Section 6.1(b), each of the Seller and the Buyer shall
present a statement to the other setting forth the amount of reimbursement to
which each is entitled under this Section 6.1(b) together with such supporting
evidence as is reasonably necessary to calculate the proration amount. The
proration amount shall be paid by the Party owing it to the other within 10
business days after delivery of such statement.

Section 6.2 Assistance and Cooperation. After the Closing Date, each of the
Seller and the Buyer shall (and cause their respective Affiliates to):

(a) assist the other Party in preparing any Tax Returns relating to the Business
and the Transferred Assets;

(b) cooperate fully in preparing for any audits of, or disputes with taxing
authorities regarding, any Tax Returns that are required to be filed by or with
respect to the Business or the Transferred Assets or with respect to EMS Brazil;

(c) make available to the other and to any taxing authority as reasonably
requested all information, records and documents relating to Taxes imposed with
respect to the Business, the Transferred Assets or the Assumed Liabilities or
EMS Brazil;

(d) provide timely notice to the other in writing of any pending or threatened
Tax audits or assessments relating to Taxes for which the other may have a
liability under this Agreement;

(e) furnish the other with copies of all correspondence received from any taxing
authority in connection with any Tax audit or information request with respect
to any such Tax;

(f) timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Taxes described in Section 6.1(a)
(relating to Transfer Taxes); and

 

44



--------------------------------------------------------------------------------

(g) timely provide to the other Party powers of attorney or similar
authorizations necessary to carry out the purposes of this Article VI.

Section 6.3 Section 338(g) Election. The Seller acknowledges that the Buyer may
make an election under Section 338(g) of the Code and corresponding or similar
elections under state, local or foreign tax law with respect to EMS Brazil. The
Buyer shall provide the Seller with notice of any such election as required by
the Treasury Regulations under Section 338 of the Code.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.1 General Conditions. The respective obligations of the Buyer and the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by either Party in its sole discretion (provided, that such
waiver shall only be effective as to the obligations of such Party):

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law (whether temporary, preliminary or permanent) that is then in
effect and that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of the transactions contemplated by this Agreement.

(b) All material consents of, or registrations, declarations or filings with,
any Governmental Authority legally required for the consummation of the
transactions contemplated by this Agreement shall have been obtained or filed.

Section 7.2 Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Seller in its sole
discretion:

(a) The representations and warranties of the Buyer contained in the Transaction
Documents shall be true and correct both when made and as of the Closing Date,
or in the case of representations and warranties that are made as of a specified
date, such representations and warranties shall be true and correct as of such
specified date, except where the failure to be so true and correct would not,
individually or in the aggregate, be materially adverse to the ability of the
Buyer to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby. The Buyer shall have performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing. The Seller shall have received
from the Buyer a certificate to the effect set forth in the preceding sentences,
signed by a duly authorized officer thereof.

(b) The Seller shall have received an executed counterpart of each of the
Ancillary Agreements (other than the Transition Services Agreement), signed by
each Party other than the Seller.

 

45



--------------------------------------------------------------------------------

Section 7.3 Conditions to Obligations of the Buyer. The obligations of the Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Buyer in its sole
discretion:

(a) The representations and warranties of the Seller contained in the
Transaction Documents qualified by materiality or by Material Adverse Effect
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, both when made and as of the Closing Date, or in the
case of representations and warranties that are made as of a specified date,
such representations and warranties qualified by materiality or by Material
Adverse Effect shall be true and correct, and those not so qualified shall be
true and correct in all material respects, as of such specified date. The Seller
shall have performed in all material respects all obligations and agreements and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by it prior to or at the
Closing. The Buyer shall have received from the Seller a certificate to the
effect set forth in the preceding sentences, signed by a duly authorized officer
thereof.

(b) The Buyer shall have received (i) an executed counterpart of each of the
Ancillary Agreements, signed by each Party other than the Buyer and (ii) each of
the items listed in Section 2.7(iii) through (viii) hereof.

(c) There shall be not be pending or threatened any Action (i) challenging or
seeking to restrain or prohibit the transactions contemplated by the Transaction
Documents, (ii) seeking to prohibit or limit the ownership or operation by the
Buyer or any of its Subsidiaries of any material assets of the Buyer (including
the Business) or any of its Subsidiaries, or to compel the Buyer or any of its
Subsidiaries to dispose of or hold separate any material assets of the Buyer
(including the Business) or any of its Subsidiaries, in each case as a result of
the transactions contemplated by the Transaction Documents, (iii) seeking to
impose limitations on the ability of the Buyer or any of its Subsidiaries to
acquire or hold, or exercise full rights of ownership of, the Transferred Assets
or (iv) seeking to prohibit the Buyer or any of its Subsidiaries from
effectively controlling any material respect the Business.

(d) The Buyer shall have received from the Seller a certificate of non-foreign
status pursuant to Section 1445 of the Code.

(e) Each of the consents identified on Exhibit K shall have been obtained, in
form and substance reasonably acceptable to the Buyer.

(f) Each Product Authorization (other than any such authorization described in
Schedule 3.7) shall have been obtained.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Survival of Representations, Warranties and Covenants. The
representations, warranties, covenants and agreements of the Seller and the
Buyer contained in this Agreement shall survive the Closing for purposes of this
Article VIII as follows: (i) the representations and warranties contained in
Sections 3.1 (Organization and Qualification), 3.2

 

46



--------------------------------------------------------------------------------

(Authority), 3.3 (No Conflict; Required Filings and Consents), 3.4(a)
(Transferred Assets), 3.5(d) (Financial Statements; No Undisclosed Liabilities),
3.22 (Capitalization), 3.21 (Brokers), 4.1 (Organization and Qualification), 4.2
(Authority), 4.3 (No Conflict; Required Filings and Consents) and 4.5 (Brokers)
(collectively, the “Fundamental Representations”) and the covenants and
agreements contained herein shall survive indefinitely; (ii) the representations
and warranties contained in Section 3.14 (Taxes) shall survive until ninety
(90) days after the expiration of all applicable statutes of limitation;
(iii) the representations and warranties contained in Section 3.13 (Intellectual
Property) shall survive for three years following the Closing; and (iv) all
other representations and warranties contained herein shall survive for eighteen
months following the Closing.

Section 8.2 Indemnification by the Seller. If the Closing occurs, the Seller
shall save, defend, indemnify and hold harmless the Buyer and its Affiliates and
the respective directors, stockholders, Representatives, successors and assigns
of each of the foregoing (collectively, the “Buyer Indemnified Parties”) from
and against any and all losses, damages, liabilities, deficiencies, claims,
interest, awards, judgments, penalties, costs and expenses (including reasonable
attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) (hereinafter collectively,
“Losses”) to the extent arising out of or resulting from:

(a) any breach of any representation or warranty made by the Seller contained in
this Agreement;

(b) any breach of any covenant or agreement by the Seller contained in this
Agreement;

(c) any Excluded Liability;

(d) any failure of the Target Working Capital Amount to be determined in
accordance with the guidelines in Exhibit C; and

(e) the failure to comply with the provisions of the so-called “bulk transfer
laws” of any jurisdiction, if applicable.

Section 8.3 Indemnification by the Buyer. The Buyer shall save, defend,
indemnify and hold harmless the Seller and its Affiliates and the respective
directors, stockholders, Representatives, successors and assigns of each of the
foregoing (collectively, the “Seller Indemnified Parties”) from and against any
and all Losses to the extent arising out of or resulting from:

(a) any breach of any representation or warranty made by the Buyer contained in
this Agreement;

(b) any breach of any covenant or agreement by the Buyer contained in this
Agreement; and

(c) any Assumed Liability.

 

47



--------------------------------------------------------------------------------

Section 8.4 Procedures.

(a) In order for a Buyer Indemnified Party or Seller Indemnified Party (the
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement in respect of, arising out of or involving a Loss or a claim or
demand made by any Person against the Indemnified Party (a “Third Party Claim”),
such Indemnified Party shall deliver notice thereof to the party against whom
indemnity is sought (the “Indemnifying Party”) promptly after receipt by such
Indemnified Party of written notice of the Third Party Claim, describing in
reasonable detail the facts giving rise to any claim for indemnification
hereunder and the amount or method of computation of the amount of such claim
(if known). Thereafter, the Indemnifying Party shall promptly provide such other
information with respect thereto as the Indemnifying Party may reasonably
request. The failure to provide such notice, however, shall not release the
Indemnifying Party from any of its obligations under this Article VIII except to
the extent that the Indemnifying Party is prejudiced by such failure.

(b) The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party assuming full responsibility for any Losses relating to the
claim (subject to the limitations in Section 8.5) within 30 days of receipt of
notice from the Indemnified Party of the commencement of such Third Party Claim,
to assume the defense thereof at the expense of the Indemnifying Party with
counsel selected by the Indemnifying Party and reasonably satisfactory to the
Indemnified Party. If the Indemnifying Party assumes the defense of such Third
Party Claim, the Indemnified Party shall have the right to employ separate
counsel and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the Indemnified Party; provided,
however, that if the named parties in any such Third Party Claim include both
the Indemnified Party and the Indemnifying Party and representation of both
Parties by the same counsel determined by qualified counsel to be inappropriate
because one or more legal defenses available to such Indemnified Party is
different from or additional to those available to the Indemnifying Party and is
reasonably expected to create a conflict of interest between them, then such
Indemnified Party may employ separate counsel to represent or defend it in any
such Third Party Claim, and the Indemnifying Party shall be responsible for the
fees and disbursements of such counsel. If the Indemnifying Party assumes the
defense of any Third Party Claim, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party
all witnesses (on a mutually convenient basis), pertinent records, materials and
information, in each case in the Indemnified Party’s possession or under the
Indemnified Party’s control relating thereto as is reasonably requested by the
Indemnifying Party. Whether or not the Indemnifying Party assumes the defense of
a Third Party Claim, the Indemnified Party shall not admit any liability with
respect to, or settle, compromise or discharge, or offer to settle, compromise
or discharge, such Third Party Claim without the Indemnifying Party’s prior
written consent (which consent shall not be unreasonably withheld). If the
Indemnifying Party assumes the defense of a Third Party Claim, no compromise or
settlement of such Third Party Claim may be effected by the Indemnifying Party
without the Indemnified Party’s prior written consent unless (A) there is no
finding or admission of any violation of applicable Law or any violation of the
rights of any Person; (B) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party; and (C) the Indemnified Party shall have
no liability with respect to such compromise or settlement. Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to assume the defense of
any Third Party Claim (and shall be liable for the fees and expenses of counsel

 

48



--------------------------------------------------------------------------------

incurred by the Indemnified Party in defending such Third Party Claim) if the
Third Party Claim seeks an order, injunction or other equitable relief or relief
for other than money damages against the Indemnified Party.

(c) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party, describing in reasonable detail the facts giving rise to any
claim for indemnification hereunder and the amount or method of computation of
the amount of such claim (if known). Thereafter, the Indemnifying Party shall
promptly provide such other information with respect thereto as the Indemnifying
Party may reasonably request. The failure to provide such notice, however, shall
not release the Indemnifying Party from any of its obligations under this
Article VIII except to the extent that the Indemnifying Party is prejudiced by
such failure.

(d) For purposes of determining the amount of any Excluded Liability described
in Section 2.4(j) in any case in which a Tax is assessed with respect to a
taxable period that includes the Closing Date (but does not begin on that day)
the Taxes, if any, attributable to the taxable period of EMS Brazil beginning
before and ending on or after the Closing Date shall be apportioned (i) to the
Seller, for the amount of such Taxes that is attributable to the Pre-Closing Tax
Period, and (ii) to the Buyer, for the amount of such Taxes that is attributable
to the Post-Closing Tax Period. Any allocation of income or deductions required
to determine any Taxes attributable to the Pre-Closing Tax Period and the
Post-Closing Tax Period shall be made (i) in the case of income Taxes or Taxes
based on or related to income or receipts or any sales or use Tax, by means of a
closing of books and records of EMS Brazil as of the day preceding the Closing
Date, provided that exemptions, allowances or deductions that are calculated on
an annual basis (including, but not limited to, depreciation and amortization
deductions) shall be allocated between the Pre-Closing Tax Period and the
Post-Closing Tax Period in proportion to the number of days in each such period,
and (ii) in the case of other Taxes, on a per diem basis.

Section 8.5 Limits on Indemnification.

(a) No claim may be asserted against either Party pursuant to Section 8.2(a) or
8.3(a) (other than with respect to any Fundamental Representation), unless
written notice of such claim is received by such Party in accordance with
Section 8.4 on or prior to the date on which the representation or warranty on
which such claim is based ceases to survive as set forth in Section 8.1, in
which case such representation or warranty shall survive as to such claim until
such claim has been finally resolved. No claim may be asserted against either
Party under Sections 8.2(b) or 8.3(b) unless written notice of such claim is
received by such Party, describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim on or prior to
the date that is 12 months following the date by which such covenant or
agreement is required to be performed, in which case such covenant or agreement
shall survive as to such claim until such claim has been finally resolved.

(b) Notwithstanding anything to the contrary contained in this Agreement:
(i) the Seller shall not be liable to any Buyer Indemnified Party for any claim
for indemnification under Section 8.2(a) unless and until the aggregate amount
of indemnifiable Losses that may be

 

49



--------------------------------------------------------------------------------

recovered from the Seller equals or exceeds $450,000, in which case the Seller
shall be liable only for the Losses in excess of such amount; (ii) the maximum
aggregate amount of indemnifiable Losses which may be recovered by the Buyer
Indemnified Parties under Section 8.2(a) (including, subject to clause
(v) below, any Losses relating to any punitive, incidental, consequential,
special or indirect damages, including business interruption, loss of future
revenue, profits or income, or loss of business reputation or opportunity
relating to the breach or alleged breach of this Agreement) shall be an amount
equal to $11,440,000; (iii) the Seller shall not be obligated to indemnify any
Buyer Indemnified Party with respect to any Loss to the extent that a specific
accrual or reserve for the amount of such Loss was reflected on the Balance
Sheet; (iv) the Seller shall not be obligated to indemnify any Buyer Indemnified
Party with respect to any Loss to the extent that a specific accrual or reserve
for the amount of such Loss was included in the calculation of Final Working
Capital (as finally determined pursuant to Section 2.9); and (v) the maximum
aggregate amount of indemnifiable Losses relating to any punitive, incidental,
consequential, special or indirect damages, including business interruption,
loss of future revenue, profits or income, or loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement shall be
an amount equal to $5,720,000; provided, however, that clauses (i)-(iii) and
(v) of this Section 8.5(b) shall not apply to any claim for indemnification to
the extent arising out of or resulting from any Excluded Liability or to the
extent arising out of a breach of the representation and warranty in
Section 3.16(c) or any Fundamental Representation.

(c) For all purposes of this Article VIII, “Losses” shall be net of any
insurance or other recoveries received by the Indemnified Party or its
Affiliates (net of any out-of-pocket costs and expenses incurred by the
Indemnified Party in obtaining such recoveries) in connection with the facts
giving rise to the right of indemnification.

(d) The Buyer and the Seller shall cooperate with each other with respect to
resolving any claim or liability with respect to which one Party is obligated to
indemnify the other Party, including by making commercially reasonable efforts
to mitigate or resolve any such claim or liability. In the event that the Buyer
or the Seller shall fail to make such commercially reasonably efforts to
mitigate or resolve any claim or liability, then notwithstanding anything else
to the contrary contained herein, the other Party shall not be required to
indemnify any Person for any loss, liability, claim, damage or expense that
would reasonably be expected to have been avoided if the Buyer or the Seller, as
the case may be, had made such efforts.

Section 8.6 Exclusivity. Except as specifically set forth in any of the
Transaction Documents, effective as of the Closing, in the absence of fraud or
willful misconduct on the part of the Seller in connection with the negotiation,
execution or delivery of this Agreement or the consummation of the transactions
contemplated hereby (to the extent determined by a final judgment by a court of
competent jurisdiction), the Buyer, on behalf of itself and the other Buyer
Indemnified Parties, waives any rights and claims any Buyer Indemnified Party
may have against the Seller, whether in law or equity, relating to the Business,
the Transferred Assets, the Assumed Liabilities and/or the transactions
contemplated hereby. The rights and claims waived by the Buyer Indemnified
Parties include claims for contribution or other rights of recovery arising out
of or relating to any Environmental Laws, claims for breach of contract, breach
of representation or warranty, breach of implied covenants, negligent
misrepresentation and all other claims for breach of duty. After the Closing,
subject to the foregoing and except as

 

50



--------------------------------------------------------------------------------

specifically set forth in any Transaction Document, this Article VIII will
provide the exclusive remedy against the Seller for any breach of any
representation, warranty, covenant or other claim arising out of or relating to
this Agreement and/or the transactions contemplated hereby.

Section 8.7 Disclaimer of Implied Warranties. It is the explicit intent and
understanding of each Party that neither Party or any of such Party’s Affiliates
or Representatives is making any representation or warranty whatsoever
(including any implied warranty of merchantability or fitness), oral or written,
express or implied, as to the accuracy or completeness of any information
regarding the Business, the Transferred Assets or the Assumed Liabilities,
except as expressly set forth in any of the Transaction Documents, and neither
Party is relying on any statement, representation or warranty, oral or written,
express or implied, made by the other Party or such other Party’s Affiliates or
Representatives, except for the representations and warranties expressly set
forth in any of the Transaction Documents.

Section 8.8 Adjustment to Purchase Price. Each of the Buyer and the Seller
agrees to report any indemnification payment pursuant to this Article VIII as an
adjustment to the Purchase Price for federal income tax purposes.

ARTICLE IX

TERMINATION

Section 9.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of the Buyer and the Seller;

(b) (i) by the Seller, if the Buyer breaches or fails to perform in any material
respect any of its representations, warranties or covenants contained in any of
the Transaction Documents and such breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 7.2, (B) cannot be or
has not been cured within 30 days following delivery of written notice of such
breach or failure to perform and (C) has not been waived by the Seller or
(ii) by the Buyer, if the Seller breaches or fails to perform in any material
respect any of its representations, warranties or covenants contained in any of
the Transaction Documents and such breach or failure to perform (x) would give
rise to the failure of a condition set forth in Section 7.3, (y) cannot be or
has not been cured within 30 days following delivery of written notice of such
breach or failure to perform and (z) has not been waived by the Buyer;

(c) (i) by the Seller, if any of the conditions set forth in Section 7.1 or
Section 7.2 shall have become incapable of fulfillment prior to November 30,
2006 or (ii) by the Buyer, if any of the conditions set forth in Section 7.1 or
Section 7.3 shall have become incapable of fulfillment prior to November 30,
2006; provided, however, that the right to terminate this Agreement pursuant to
this Section 9.1(c) shall not be available if the failure of the Party so
requesting termination to fulfill any obligation under this Agreement shall have
been the cause of the failure of such condition to be satisfied on or prior to
such date;

(d) by either the Seller or the Buyer if the Closing shall not have occurred by
November 30, 2006 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 9.1(d) shall not be available if the
failure of the Party so requesting

 

51



--------------------------------------------------------------------------------

termination to fulfill any obligation under this Agreement shall have been the
cause of the failure of the Closing to occur on or prior to such date; or

(e) by either the Seller or the Buyer in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; provided, however, that the Party so requesting
termination shall have complied with Section 5.8(c).

The Party seeking to terminate this Agreement pursuant to this Section 9.1
(other than Section 9.1(a)) shall give prompt written notice of such termination
to the other Party.

Section 9.2 Effect of Termination. In the event of termination of this Agreement
as provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no liability on the part of either Party except (a) for the provisions
of Sections 3.21 and 4.5 relating to broker’s fees and finder’s fees,
Section 5.7 relating to confidentiality, Section 5.14 relating to public
announcements, Section 10.1 relating to fees and expenses, Section 10.4 relating
to notices, Section 10.6 relating to third-party beneficiaries, Section 10.7
relating to governing Law, Section 10.8 relating to submission to jurisdiction
and this Section 9.2 and (b) that nothing herein shall relieve either Party from
liability for any breach of this Agreement or any agreement made as of the date
hereof or subsequent thereto pursuant to this Agreement.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Fees and Expenses. Except as otherwise provided in this Agreement,
all fees and expenses incurred in connection with or related to the Transaction
Documents and the transactions contemplated thereby shall be paid by the Party
incurring such fees or expenses, whether or not such transactions are
consummated. In the event of termination of this Agreement, the obligation of
each Party to pay its own expenses will be subject to any rights of such Party
arising from a breach of this Agreement by the other.

Section 10.2 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed on behalf of each Party and
otherwise as expressly set forth in this Agreement.

Section 10.3 Waiver. No failure or delay of either Party in exercising any right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Parties are cumulative and
are not exclusive of any rights or remedies which they would otherwise have
under this Agreement. Any agreement on the part of either Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such Party.

 

52



--------------------------------------------------------------------------------

Section 10.4 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices under
this Agreement shall be delivered to the addresses set forth below, or pursuant
to such other instructions as may be designated in writing by the Party to
receive such notice:

 

  (a) if to the Seller, to:

EMS Technologies, Inc.

660 Engineering Drive

Norcross, Georgia 30092

Attention: General Counsel

Facsimile: (770) 447-4397

with a copy (which shall not constitute notice) to:

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: Raymond E. Baltz, Jr.

Facsimile: (404) 572-5100

 

  (b) if to the Buyer, to:

Andrew Corporation

3 Westbrook Corporate Center

Westchester, Illinois 60154

Attention: Justin Choi

Facsimile: (708) 492-3732

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Irving L. Rotter

Facsimile: (212) 839-5599

Section 10.5 Entire Agreement. This Agreement (including the Exhibits and
Schedules), the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and

 

53



--------------------------------------------------------------------------------

understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings among the Parties with respect to the subject
matter of this Agreement. Neither this Agreement nor any Ancillary Agreement
shall be deemed to contain or imply any restriction, covenant, representation,
warranty, agreement or undertaking of any Party with respect to the transactions
contemplated by this Agreement or by the Ancillary Agreements other than those
expressly set forth in the Transaction Documents, and none shall be deemed to
exist or be inferred with respect to the subject matter of this Agreement or the
Ancillary Agreements.

Section 10.6 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the Parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement,
except as provided in Article VIII.

Section 10.7 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement shall be governed by, and construed in accordance with, the
internal Laws of the State of New York, without regard to the Laws of any other
jurisdiction that might be applied because of the conflicts of Laws principles
of the State of New York.

Section 10.8 Dispute Resolution. Any and all disputes between the Parties with
respect to any claim or matter arising out of this Agreement that the Parties
are unable to resolve after the exercise of reasonable efforts to resolve them
informally, shall be resolved by binding arbitration proceedings and such
dispute shall be resolved and settled by arbitration before a single arbitrator
pursuant to the Federal Arbitration Act (9 U. S. C. Section 1 et seq.) in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and following the laws of the State of New York. The decision of the
arbitrator shall be final and binding upon the Parties and judgment upon the
award may be entered in any court having jurisdiction thereof in the State of
New York. The Parties agree that the arbitrator shall not be authorized to award
punitive damages. The arbitration shall take place in the city of New York, New
York and the expenses of the arbitration shall be paid by the losing Party. The
Parties acknowledge that this provision concerning arbitration and in particular
the place of arbitration is a vital part of this Agreement upon which the
Parties have relied in entering into this Agreement.

Section 10.9 Disclosure Generally. Notwithstanding anything to the contrary
contained in the Disclosure Schedules or in this Agreement, the information and
disclosures contained in any Disclosure Schedule shall be deemed to be disclosed
and incorporated by reference in any other Disclosure Schedule as though fully
set forth in such Disclosure Schedule for which applicability of such
information and disclosure is readily apparent on its face. The fact that any
item of information is disclosed in any Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Such information and the dollar thresholds set forth in this
Agreement shall not be used as a basis for interpreting the terms “material” or
“Material Adverse Effect” or other similar terms in this Agreement.

Section 10.10 Personal Liability. This Agreement shall not create or be deemed
to create or permit any personal liability or obligation on the part of any
direct or indirect stockholder of

 

54



--------------------------------------------------------------------------------

the Seller or the Buyer or any officer, director, employee, Representative or
investor of either the Buyer or the Seller.

Section 10.11 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by any Party
without the prior written consent of the other Parties, and any such assignment
without such prior written consent shall be null and void; provided, however,
that the Buyer may, at any time prior to the Closing, assign to any Affiliate of
the Buyer the Buyer’s right to purchase the Quotas without the consent of the
Seller; provided, further, that any such assignment of such right by the Buyer
shall not relieve the Buyer of any of its obligations hereunder, including with
respect to the Quotas.

Section 10.12 Enforcement. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the Parties shall be entitled to specific performance of the terms of
this Agreement, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any federal court sitting in the City of New York, New York, this
being in addition to any other remedy to which they are entitled at law or in
equity. Each of the Parties further hereby waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any Law to post security as a prerequisite to obtaining
equitable relief.

Section 10.13 No Presumption Against Drafting Party. Each of the Buyer and the
Seller acknowledges that each Party has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of Law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
Party has no application and is expressly waived.

Section 10.14 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 10.15 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

Section 10.16 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become

 

55



--------------------------------------------------------------------------------

effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party.

Section 10.17 Facsimile Signature. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

Section 10.18 Time of Essence. Time is of the essence with regard to all dates
and time periods set forth or referred to in this Agreement.

Section 10.19 Exchange Rate. Any amounts under this Agreement that need to be
converted from U.S. Dollars into Brazilian Reais, or vice-versa, shall be
converted by the exchange rate PTAX 800 for purchase published by the Central
Bank of Brazil on the second Business Day prior to the relevant date of
conversion.

[The remainder of this page is intentionally left blank.]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Buyer have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

ANDREW CORPORATION By:  

/s/ John DeSana

Name:   John DeSana Title:   Executive Vice President &   Group President EMS
TECHNOLOGIES, INC. By:  

/s/ Paul B. Dormorski

Name:   Paul B. Dormorski Title:   CEO/President, EMS Technologies